 



EXHIBIT 10.4
PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS, CONSTRUCTION, ADOPTION AND APPLICABILITY
    3  
2.01 Definitions
    3  
2.02 Construction
    10  
2.03 Adoption by Others
    10  
2.04 Applicability
    10  
 
       
ARTICLE III PARTICIPATION AND SERVICE
    11  
3.01 Participation
    11  
3.02 Service
    12  
3.03 Election to Participate
    14  
3.04 Transfer
    14  
3.05 Special Rules for Former Collective Bargaining Employees of the LPG
Division
    14  
3.06 Special Rules for Employees of Syro Steel Company
    15  
3.07 Special Rules for Employees of Platzer Shipyard, Inc.
    15  
3.08 Special Rules for Employees of Transcisco Industries, Inc.
    16  
3.09 Special Rules for Employees of DIFCO, Inc.
    17  
3.10 Special Rules for Salaried Employees of Thrall Car Manufacturing Company or
Duchossois Industries, Inc.
    18  
3.11 Special Rules for Employees of Southern Star Concrete, Inc.
    19  
3.12 Adoption of Special Rules In Connection With Future Acquisitions
    19  
 
       
ARTICLE IV CONTRIBUTIONS AND FORFEITURES
    20  
4.01 Employer Contributions
    20  
4.02 Participant Salary Reduction
    27  
4.03 Disposition of Forfeitures
    32  
4.04 Rollover Contributions; Transfers
    33  
4.05 Contributions by Participants
    34  
4.06 Special Rules under USERRA
    34  
 
       
ARTICLE V ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
    35  
5.01 Individual Accounts
    35  
5.02 Account Adjustments
    35  
5.03 Maximum Additions
    36  
5.04 Top-Heavy Provisions
    38  
 
       
ARTICLE VI BENEFITS
    41  
6.01 Retirement or Disability
    41  
6.02 Death
    41  
6.03 Termination for Other Reasons
    41  
6.04 Payments of Benefits
    42  
6.05 Required Minimum Distributions
    45  
6.06 Designation of Beneficiary
    51  
6.07 Loans to Participants
    52  

-i-



--------------------------------------------------------------------------------



 



                Page  
6.08 In-Service Withdrawals
    54  
6.09 Partial Withdrawals Following Termination of Employment Prior to Complete
Distribution
    56  
6.10 Payments to Alternate Payees
    57  
 
       
ARTICLE VII TRUST FUND
    58  
7.01 General
    58  
7.02 Special Rules for HMGI Stock Fund
    59  
 
       
ARTICLE VIII ADMINISTRATION
    60  
8.01 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration
    60  
8.02 Appointment of Committee
    60  
8.03 Claims Procedure
    60  
8.04 Records and Reports
    61  
8.05 Other Committee Powers and Duties
    61  
8.06 Rules and Decisions
    62  
8.07 Committee Procedures
    62  
8.08 Authorization of Benefit Payments
    62  
8.09 Application and Forms for Benefits
    62  
8.10 Facility of Payment
    62  
8.11 Indemnification
    63  
8.12 Unclaimed Benefits
    63  
 
       
ARTICLE IX MISCELLANEOUS
    64  
9.01 Nonguarantee of Employment
    64  
9.02 Rights to Trust Assets
    64  
9.03 Nonalienation of Benefits
    64  
9.04 Discontinuance of Employer Contributions
    65  
9.05 Certain Social Security Increases
    65  
 
       
ARTICLE X AMENDMENTS AND ACTION BY EMPLOYER
    67  
10.01 Amendments
    67  
10.02 Action by Employer
    67  
 
       
ARTICLE XI SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS
    68  
11.01 Successor Employer
    68  
11.02 Plan Assets
    68  
 
       
ARTICLE XII PLAN TERMINATION
    69  
12.01 Right to Terminate
    69  
12.02 Partial Termination
    69  
12.03 Liquidation of the Trust Fund
    69  
12.04 Manner of Distribution
    69  

-ii-



--------------------------------------------------------------------------------



 



PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005
ARTICLE I
PURPOSE
     On this ___day of ___, 2005, TRINITY INDUSTRIES, INC., a corporation
organized and existing under the laws of the State of Delaware (hereinafter, the
“Company”), hereby restates in its entirety the PROFIT SHARING PLAN FOR
EMPLOYEES OF TRINITY INDUSTRIES INC AND CERTAIN AFFILIATES AS RESTATED EFFECTIVE
APRIL 1, 1999 (hereinafter, the “Plan”), such restatement to be effective as of
January 1, 2005, or as otherwise stated herein.
WITNESSETH:
     WHEREAS, the Company has heretofore adopted, for the benefit of its
employees, the PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND
CERTAIN AFFILIATES AS RESTATED EFFECTIVE APRIL 1, 1999 (hereinafter, the “Prior
Plan”); and
     WHEREAS, pursuant to the provisions of Section 10.01 of the Prior Plan to
the effect that the Prior Plan may be amended by the Company, the Company wishes
to, and does hereby, amend and restate the Prior Plan, as re-titled PROFIT
SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES AS
RESTATED EFFECTIVE JANUARY 1, 2005 (hereinafter, the “Plan”); and
     WHEREAS, the Company has heretofore adopted the Master Trust Agreement
between Trinity Industries, Inc. and the Trustee for the purpose of carrying out
the terms of the Plan and which Trust is intended to form a part of the Plan;
and
     WHEREAS, the affiliates of the Company identified on Addendum I hereto
(hereinafter, the “Participating Employers”) desire hereby to re-confirm their
prior adoption of the Plan and Trust for the benefit of their eligible
employees; and
     WHEREAS, it is intended that the Plan and the Trust meet the requirements
of Sections 401(a) and 501 (a) of the Internal Revenue Code of 1986 and the
requirements of the Employee Retirement Income Security Act of 1974;

Page 1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the Company, joined by the Participating Employers, hereby
agrees as follows:

Page 2



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS, CONSTRUCTION, ADOPTION AND APPLICABILITY

2.01   Definitions

     The following words and phrases, when used herein, unless their context
clearly indicates otherwise, shall have the following respective meanings:

  (a)   Additions.  With respect to each Year, the sum of the following amounts
allocated on behalf of a Participant for a Year : (i) all Employer
Contributions; (ii) all Forfeitures; and (iii) all Salary Reduction
Contributions. Except to the extent provided in Treasury regulations, Additions
include “excess contributions” (as defined in Code Section 401(k)(8)(B)) and
“excess aggregate contributions” (as defined in Code Section 401(m)(6)(B)),
irrespective of whether the Plan distributes or forfeits such excess amounts
“Excess deferrals” (as defined in Code Section 402(g)) are not Additions unless
distributed after the correction period described in Code Section 402(g).
Additions also include excess amounts reapplied to reduce Employer
Contributions. Amounts allocated to an individual medical account (as defined in
Code Section 415(1)(2)) included as part of a defined benefit plan maintained by
the Employer are Additions.     (b)   Affiliate.  Any corporation (other than an
Employer) which is included within a controlled group of corporations (as
defined in Section 414(b) of the Code) which includes an Employer; any trade or
business (other than an Employer), whether or not incorporated, which is under
common control (as defined in Section 414(c) of the Code) with an Employer; any
organization (other than an Employer), whether or not incorporated, which is a
member of an affiliated service group (as defined in Section 414(m) of the Code)
which includes an Employer; and any other entity required to be aggregated with
an Employer pursuant to Treasury Regulations under Section 414(o) of the Code.  
  (c)   Annual Retirement Contribution. Any contribution made by an Employer on
behalf of a Participant pursuant to Section 4.01(c) hereof.     (d)   Authorized
Leave of Absence. Any absence (including military leave) authorized by an
Employer under the Employer’s standard personnel practices, uniformly applied
and in accordance with applicable Federal law (other than ERISA); provided
however that no absence shall be considered an Authorized Leave of Absence
unless the Employee returns to employment immediately (in the case of military
leave, within the 90-day period after his discharge or release or within the
period prescribed by applicable law, whichever is longer) upon the expiration of
such absence. An absence due to service in the Armed Forces of the United States
shall be considered an Authorized Leave of Absence provided that the absence is
caused by war or other emergency, or provided that the Employee is required to
serve under the laws of conscription in time of peace.

Page 3



--------------------------------------------------------------------------------



 



  (e)   Beneficiary. A person or persons (natural or otherwise) designated by a
Participant or Former Participant in accordance with the provisions of Section
6.06 to receive any death benefit which shall be payable under this Plan.    
(f)   Code. The Internal Revenue Code of 1986, as amended from time to time.    
(g)   Committee. The persons appointed under the provisions of Article VIII to
administer the Plan.     (h)   Company.  TRINITY INDUSTRIES, INC., a corporation
organized and existing under the laws of the State of Delaware, or its successor
or successors.     (i)   Compensation.The total of all amounts paid annually to
a Participant by the Employer for personal services as reported on the
Participant’s Federal Income Tax Withholding Statement (Form W-2) plus any
Salary Reduction Contributions described in Section 4.02 hereof and any amounts
not included in the Participant’s gross income pursuant to Section 125 of the
Code but excluding (i) any other contributions made under this Plan or any other
plan of deferred compensation, (ii) tuition reimbursement payments, (iii) moving
expense payments, (iv) excess life insurance imputed income, (v) income from
nonqualified stock options, (vi) automobile allowance payments, (vii) medical
allowance payments, (viii) safe driving bonuses, (ix) employee awards,
(x) lodging allowance payments, (xi) tool allowance payments, (xii) road expense
reimbursement payments, (xiii) commuting allowance payments, (xiv) meal
allowance payments, (xv) third-party sick pay, (xvi) attendance/safety bonuses;
(xvii) travel allowances, (xviii) company automobile; (xix) executive
perquisites; and (xx) such other similar amounts as the Committee may from time
to time exclude in its sole discretion; provided, however, that for purposes of
determining benefits hereunder, the total Compensation of a Participant to be
taken into account for a given Year shall not exceed $210,000.00 (as
automatically increased in accordance with Treasury Department regulations to
reflect cost of living adjustments).     (j)   Disability. A physical or mental
condition which, in the judgment of the Committee, totally and presumably
permanently prevents a Participant from engaging in any substantial or gainful
employment. Determinations of Disability shall be made on the basis of standards
applied uniformly to all Participants.     (k)   Effective Date. Except where
otherwise indicated herein, January 1, 2005, the date on which the provisions of
this amended and restated Plan became effective.     (l)   Elapsed-Time
Employment. With respect to an Employee, the period beginning on his Employment
Commencement Date (or Re-employment Commencement Date, as the case may be) and
ending on the date of his Severance from Service. Such period shall be
determined without regard to the actual number of Hours of Employment completed
by the Employee during such period. Except to the extent otherwise permitted by
the Committee in its sole discretion, Elapsed-Time Employment completed with an
Affiliate or a Participating Employer prior to the

Page 4



--------------------------------------------------------------------------------



 



      date on which such Affiliate or Employer was included within a controlled
group of corporations (as defined in Section 414(b) of the Code) which includes
the Company shall not be recognized under this Plan.

  (m)   Employee.  Any individual on the payroll of an Employer, including
leased employees as defined in Code Section 414(n), whose wages from such
Employer are subject to withholding for purposes of Federal income taxes and for
purposes of the Federal Insurance Contributions Act. Notwithstanding the
foregoing, if such leased employees constitute less than twenty percent (20%) of
the Employer’s non-highly compensated work force within the meaning of Section
414(n)(5)(C)(ii) of the Code, the term “Employee” shall not include leased
employees covered by a plan described in Section 414(n)(5) of the Code unless
otherwise provided by the terms of this Plan. Notwithstanding the preceding, the
term “Employee” shall not include any individual who is designated as an
“independent contactor” by the Employer, even if the status of such individual
subsequently is changed from that of an independent contractor to that of an
employee as a result of administrative or legal proceedings.     (n)   Employer
or Participating Employer. The Company, or any other Affiliate of the Company
identified on Addendum I hereto which may have adopted this Plan in accordance
with the provisions of Section 2.03 hereof.     (o)   Employer Contributions.
Employer Matching Contributions, Annual Retirement Contributions and Start-Up
Contributions.     (p)   Employer Contribution Account. The Account maintained
for a Participant or Former Participant to record his share of the Employer
Contributions and adjustments relating thereto. The Employer Contribution
Account shall consist of the following subaccounts:

  •   The Employer Matching Contribution Account, holding Employer Matching
Contributions and adjustments thereto;     •   The Start-Up Contribution
Account, holding Start-Up Contributions and adjustments thereto; and     •   The
Annual Retirement Contribution Account, holding Annual Retirement Contributions
and adjustments thereto.

  (q)   Employer Matching Contribution. Any contribution to the Plan made by an
Employer for the Plan Year on behalf of a Participant pursuant to
Section 4.01(b) hereof.     (r)   Employment Commencement Date. The first date
on which an Employee completes an Hour of Employment.     (s)   ERISA. Public
Law No. 93-406, the Employee Retirement Income Security Act of 1974, as amended
from time to time.

Page 5



--------------------------------------------------------------------------------



 



  (t)   Extended Absence Employee. An Employee who is absent from his Employer’s
employment solely because of (i) the Employee’s pregnancy, (ii) the birth of the
Employee’s child, (iii) the placement of a child with the Employee in connection
with the adoption of the child by the Employee, or (iv) the care of a child by
the Employee during the period immediately following such child’s birth to, or
placement with, the Employee.     (u)   Fiduciaries.The Employers, the
Committee, and the Trustee, but, except to the extent of an appointment made by
the Committee pursuant to Section 8.05(g) hereof, only with respect to the
specific responsibilities of each for Plan and Trust administration, all as
described in Section 8.01.     (v)   Forfeitures. The portion of a Participant’s
Employer Contribution Account which, subject to Section 4.03 of the Plan, is
forfeited because of a Severance from Service before full vesting.     (w)  
Former Participant. A Participant whose Participation has terminated but who has
a vested account balance under the Plan which has not been paid in full.     (x)
  Highly Compensated Employee. A Participant or Former Participant who is a
Highly Compensated Employee, as defined in Code Section 414(q). A Participant or
Former Participant is considered a Highly Compensated Employee if:

  (1)   during the Plan Year (the “Determination Year”) or during the twelve
month period immediately preceding the Determination Year, the Participant or
Former Participant was at any time a “five percent owner” as defined in Code
Section 416(i)(l)(A)(iii); or     (2)   for the preceding Plan Year, the
Participant or Former Participant had Compensation from the Employer in excess
of $95,000 (as automatically increased in accordance with Treasury Department
regulations) and was in the top-paid group of employees for such preceding Year.
An Employee is in the top-paid group of employees for any Plan Year if such
Employee is in the group consisting of the top 20 percent of employees when
ranked on the basis of compensation paid during such year In determining the
top-paid group of employees, “compensation” shall have the same meaning as that
set forth in Section 415(c)(3) of the Code.          The Committee shall
determine which Participants or Former Participants are Highly Compensated
Employees in a manner consistent with Code Section 414(q) and the regulations
promulgated thereunder.          A Former Participant who separated from
Service, or is deemed to have separated from Service under applicable Treasury
Regulations, prior to the Plan Year, who performs no Service for the Employer
during the Plan Year and who was a Highly Compensated Employee either for the
“separation year” or any Plan Year ending on or after such Former Participant
attained age fifty-five (55) is considered a Highly Compensated Employee. For
purposes of this paragraph (x), “separation

Page 6



--------------------------------------------------------------------------------



 



year” means the Plan Year during which the Employee separates from Service with
the Employer.

  (y)   Hour of Employment. Each hour (i) for which an Employee is on an
Authorized Leave of Absence or is directly or indirectly paid or entitled to
payment by his Employer for the performance of duties or for reasons other than
the performance of duties, or (ii) for which back-pay (irrespective of
mitigation of damages) has been either awarded or agreed to by the Employer. In
the case of clause (i) above, each such Hour of Employment shall, in general, be
credited for the computation period in which the duties were performed, or to
which payments or entitlements to payments relate (in cases in which Hours of
Employment are credited for periods in which duties are not performed). In the
case of clause (ii) above, each such Hour of Employment shall, in general, be
credited for the computation period to which the agreement or award pertains.
Notwithstanding any provision to the contrary herein contained, no Employee
shall be credited with an Hour of Employment under both clauses (i) and
(ii) above. In determining the number of Hours of Employment to be credited to
an Employee in the case of a payment which is made or due to an Employee under
the provisions of clause (i) above, for a period during which services were not
performed (including a payment made by application of clause (ii) for a period
also covered by clause (i) during which services were not performed), and the
computation period(s) to which Hours of Employment shall be credited, the
Committee shall apply the rules set forth in United States Department of Labor
Regulations Section 2530.200b-2(b) and (c), which rules are incorporated into
and made a part of this Plan by reference. Nothing in this paragraph shall be
construed as denying an Employee credit for an Hour of Employment which he is
required to receive under any Federal law, the nature and extent of which credit
shall be determined by such Federal law.         Hours of Employment shall be
determined from records maintained by each Employer; provided, however, that an
Employer may elect to determine Hours of Employment for any classification of
Employees which is reasonable, nondiscriminatory and consistently applied, on
the basis that Hours of Employment include forty-five (45) Hours of Employment
for each week or portion thereof during which an Employee is credited with one
(1) Hour of Employment. In determining the equivalent number of Hours of
Employment to be credited to an Employee in the case of a payment made or due
under paragraph (1) above, when the payment is not calculated on the basis of
units of time, the Committee shall apply the rules set forth in United States
Department of Labor Regulations Section 2530.200b-2(b)(2) and (3). If such a
payment is calculated on the basis of units of time, which units are greater
than the period of employment used in this equivalency formula, the Employee
shall be credited with the number of Hours of Employment included in the periods
of employment which, in the course of the Employee’s regular work schedule,
would be included in the unit or units of time on the basis of which the payment
is calculated.

Page 7



--------------------------------------------------------------------------------



 



      Except to the extent otherwise permitted by the Committee in its sole
discretion, Hours of Employment completed with an Affiliate or a Participating
Employer prior to the date on which such Affiliate or Employer was included
within a controlled group of corporations (as defined in Section 414(b) of the
Code) which includes the Company shall not be recognized under this Plan.

  (z)   Income. The net gain or loss of the Trust Fund from investments, as
reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions and expenses paid from the
Trust Fund. In determining the Income of the Trust Fund for any period, assets
shall be valued on the basis of their fair market value, as determined by the
Trustee.     (aa)   Key Employee.  An Employee, former Employee (including a
deceased Employee) who, at any time during the Plan Year in which the
determination date occurs is (i) an officer of the Employer having annual
compensation greater than $135,000 (as adjusted under Section 416(i)(l) of the
Code) for any such Year, (ii) a 5% owner of the Employer in accordance with
Section 416(i)(A)(iii) of the Code, or (iii) a 1% owner of the Employer having
annual compensation in excess of $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
Section 416(i)(l) of the Code and Treasury Regulations thereunder.     (bb)  
Leased Employee. A Leased Employee is an individual (i) who otherwise is not an
Employee of an Employer, (ii) who, pursuant to a leasing agreement between the
Employer and any other person, has performed services for the Employer (or for
the Employer and any persons related to the Employer within the meaning of Code
Section 144(a)(3)) on a substantially full-time basis for at least one (1) year,
and (iii) who performs services under the primary direction and control of the
Employer. The Compensation of a Leased Employee includes compensation from the
leasing organization which is attributable to services performed for the
Employer. Notwithstanding the foregoing, a Leased Employee shall not be treated
as an Employee of an Employer if the leasing organization covers the Leased
Employee in a Safe Harbor Plan and, prior to the application of this exception,
twenty percent (20%) or less of the Employer’s Employees (other than highly
compensated employees, as defined in the Code) are Leased Employees. A Safe
Harbor Plan is a money purchase pension plan providing immediate participation,
full and immediate vesting, and a nonintegrated contribution formula equal to at
least ten percent (10%) of the employee’s “compensation” (defined in
Section 415(c)(3) of the Code) without regard to employment by the leasing
organization on a specified date.     (cc)   Non-Highly Compensated
Employee.  An Employee who is not a Highly Compensated Employee.     (dd)  
Participant. An Employee participating in the Plan in accordance with the
provisions of Section 3.01.

Page 8



--------------------------------------------------------------------------------



 



  (ee)   Participation. The period commencing on the date on which an Employee
becomes a Participant and ending on the date on which the Employee incurs a
Break in Service (as defined in Section 3.02(d)).     (ff)   Plan. PROFIT
SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES AS
RESTATED EFFECTIVE JANUARY 1,2005, the Plan set forth herein, as amended from
time to time, more commonly known as THE TRINITY 401(k) PLAN.     (gg)   Prior
Plan. The Profit Sharing Plan for Employees of Trinity Industries, Inc. and
Certain Affiliates, as in effect prior to the Effective Date.     (hh)  
Re-Employment Commencement Date. The first date on which an Employee completes
an Hour of Employment upon his return to the employment of an Employer after a
Break in Service.     (ii)   Retirement Choice Election. The election offered to
participants and employees eligible to become participants in the Trinity
Industries, Inc. Standard Pension Plan (the “Standard Plan”) to either freeze
participation in the Standard Plan effective as of the date specified in the
Election, or continue participating in the Standard Plan without interruption or
cessation.     (jj)   Rollover Account. The account maintained for a Participant
or Former Participant to record “qualifying rollover distributions” contributed
to the Plan pursuant to Section 4.04 hereof and adjustments relating thereto.  
  (kk)   Salary Reduction Contribution. Any contribution to the Plan made by an
Employer for the Plan Year on behalf of a Participant pursuant to
Section 4.01(a) hereof.     (ll)   Salary Reduction Contribution Account. The
account maintained for a Participant or Former Participant to record
contributions made on his behalf by his Employer pursuant to Section 4.01(a)
hereof and adjustments relating thereto.     (mm)   Service. A Participant’s
period of employment with the Employers determined in accordance with
Section 3.02.     (nn)   Severance from Service. With respect to an Employee,
the later of (1) or (2), where:

  (1)   is the earlier of (i) the date on which he quits, or is discharged from,
the employment of the Employers, or the date of his retirement or death, or
(ii) the first anniversary of the first date of a period in which he remains
absent from the employment of the Employers, with or without pay, for any reason
other than one specified in (i), above, such as vacation, holiday, sickness,
Authorized Leave of Absence or layoff; and

Page 9



--------------------------------------------------------------------------------



 



  (2)   is, in the case of an Extended Absence Employee, the second anniversary
of such Employee’s absence.

  (oo)   Short Plan Year. The period of time from April 1,2001 through
December 31, 2001.     (pp)   Start-Up Contribution. Any contribution made by an
Employer on behalf of a Participant pursuant to Section 4.01(d) hereof.     (qq)
  Trust (or Trust Fund). The TRINITY INDUSTRIES, INC. MASTER TRUST maintained in
accordance with the terms of the Master Trust Agreement between Trinity
Industries, Inc. and the Trustee, as from time to time amended, which
constitutes a part of this Plan.     (rr)   Trustee. The corporation, individual
or individuals appointed by the Board of Directors of the Company to administer
the Trust.     (ss)   Valuation Date. Each business day on which Trust assets
may be purchased or sold.     (tt)   Year or Plan Year. The calendar year, from
January 1 through December 31.

2.02   Construction

    The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, unless the context clearly indicates to the
contrary. The words “hereof,” “herein,” “hereunder” and other similar compounds
of the word “here” shall mean and refer to the entire Plan and not to any
particular provision or Section.

2.03   Adoption By Others

    Any Affiliate of the Company may adopt this Plan and thereby become an
Employer; provided, however, that the Board of Directors of the Company approves
such adoption; provided, further, that the administrative powers and control of
the Company as provided herein shall not be deemed diminished under the Plan by
reason of the adoption of the Plan by any other Employer, and such
administrative powers and control granted in Section 8.01 hereof with respect to
the appointment of the Committee and other matters shall apply only with respect
to the Company and not to any other Employer.

2.04   Applicability

    The provisions of this Plan shall apply only to an Employee who terminates
employment on or after the Effective Date. In the case of an Employee who
terminates employment prior to the Effective Date, and except as otherwise
provided in Sections 3.01 hereof, the rights and benefits, if any, of such
former Employee shall be determined in accordance with the provisions of the
Prior Plan, as in effect on the date on which his employment terminated.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION AND SERVICE

3.01   Participation

 Subject to the provisions of Section 3.03 hereof and except for any Employee
(i) who is a member of a collective bargaining unit, the recognized
representative of which has not agreed to Participation in the Plan by its
members, (ii) who is a nonresident alien and receives no earned income (within
the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from United States sources (within the meaning of
Section 861(a)(3) of the Code), (iii) who is a Leased Employee, (iv) who is
classified as a Project Status Employee, or (v) who is an employee or within a
class of employees designated on Addendum II attached hereto, an Employee shall
become a Participant in this Plan as follows:

  (a)   Any Employee included under the provisions of the Prior Plan as of
January 1, 2005 shall continue to participate in accordance with the provisions
of this Plan.     (b)   The Participation of any Employee who is eligible to
become a Participant on or after January 1,2005, shall commence on the first day
of the month immediately following the sixty (60) day period beginning on his
Employment Commencement Date.

      For purposes of the Plan, a “Project Status Employee” is an individual
identified by a specified job code who is hired to complete a specific project
under specified terms and conditions and whose relationship with the Employer
terminates upon completion of the specific project.

 Under no circumstances shall an individual become a Participant prior to the
date on which he is classified as an active Employee. An active Participant who
incurs a Severance from Service and who is subsequently re-employed by an
Employer shall immediately reenter the Plan as an active Participant on his
Re-employment Commencement Date, with such Participant’s prior salary reduction
agreement to continue to apply until amended, terminated or suspended in
accordance with the provisions of Section 4.02 hereof. In the event that a
Participant shall either become a member of a collective bargaining unit
described above, or otherwise be excluded from Participation pursuant to the
first paragraph of this Section 3.01, his Participation shall thereupon cease
but he shall continue to accrue Service hereunder during the period of his
continued employment with the Employer. For purposes of this Section 3 01, an
Employee shall be credited with Service for periods of employment with an
Affiliate (determined as if such Affiliate were an Employer), but shall not
commence Participation hereunder prior to the date on which he commences
employment with an Employer. The term “active Participant” shall mean any
Employee currently participating in the Plan who has not incurred a Severance
from Service.
 The Committee is hereby authorized to identify, in writing on Addendum II,
those employees or classes of employees employed at a location of an Employer
who are not

Page 11



--------------------------------------------------------------------------------



 



      eligible to participate in the Plan. The Committee is further authorized
and directed to revise Addendum II, or to have Addendum II revised by the
appropriate person designated by the Committee, to reflect any necessary
additions and deletions thereto as soon as administratively possible following
such identification by the Committee. Revisions to Addendum II shall require the
adoption of a Plan amendment and, notwithstanding the provisions of
Section 10.01 hereof, the Board of Directors of the Company hereby delegates to
the Committee (or the Committee’s authorized representative) the authority to
execute such an amendment from time to time.

  3.02   Service

     The amount of benefit payable to or on behalf of a Participant or Former
Participant shall be determined on the basis of his period of Service, in
accordance with the following:

  (a)   In General. Subject to the Break in Service provisions of paragraph
(d) of this Section, an Employee’s Service shall equal the total of his
Elapsed-Time Employment. Service shall be counted in years and completed days.  
  (b)   Transfer’s from Affiliates. In the event that an Employee who at any
time was employed by an Affiliate either commences employment with a
Participating Employer, or returns to the employment of a Participating
Employer, then, except as otherwise provided below, such Employee shall receive
Service with respect to the period of his employment with such Affiliate (to the
extent not credited under paragraph (c) of this Section). In applying the
provisions of the preceding sentence.

  (1)   except to the extent otherwise expressly provided in the Plan, a written
addendum thereto or a separate adoption agreement, such Employee shall not
receive Service with respect to any period of employment with such Affiliate
completed prior to the date on which such Affiliate became an Affiliate;     (2)
  the amount of such Service shall be determined in accordance with paragraph
(a) of this Section 3.02, as if such Affiliate were a Participating Employer;
and     (3)   if such Employee incurs a Break in Service (as defined in
paragraph (d) of this Section and determined as if such Affiliate were a
Participating Employer) prior to his commencement of employment with the
Participating Employe or return to the employment of the Participating Employer,
then the amount of such Employee’s service attributable to the period of his
employment with such Affiliate shall be determined in accordance with paragraph
(d) of this Section.

  (c)   Transfers to Affiliate. In the event that a Participant who at any time
was employed by a Participating Employer either commences employment with an
Affiliate, or returns to the employment of an Affiliate, then, except as
otherwise provided below, such Participant shall receive service with respect to
the period

Page 12



--------------------------------------------------------------------------------



 



of his employment with such Affiliate (to the extent not credited under
paragraph (b) of this Section). In applying the provisions of the preceding
sentence.

  (1)   the amount of such Service shall be determined in accordance with
paragraph (a) of this Section, as if such Affiliate were a Participating
Employer; and     (2)   if such Participant incurs a Break in Service (as
defined in paragraph (d) of this Section and determined as if such Affiliate
were a Participating Employer) prior to his commencement of employment with the
Affiliate or return to the employment of the Affiliate, then the amount of such
Participant’s Service attributable to his prior period of employment with the
Participating Employer shall be determined in accordance with paragraph (d) of
this Section.

     Except as otherwise provided in Sections 4.02, 6.07, 6.08 and 12.03 hereof;
such Participant shall receive no benefits under this Plan prior to the date on
which he incurs a Severance from Service, determined as if all Affiliates were
Participating Employers.

  (d)   Break in Service. An Employee who incurs a Severance from Service and
who fails to complete at least one (1) Hour of Employment during the twelve
(12)- month period beginning on the date of such Severance from Service shall
have a Break in Service. If, during the twelve (12)-month period beginning on
the date of an Employee’s Severance from Service, the Employee shall return to
the employment of a Participating Employer by completing at least one (1) Hour
of Employment within such twelve (12)-month period, then such Employee will not
have a Break in Service and shall receive Service for the period beginning on
the date of his Severance from Service and ending on the date of his
re-employment; provided, however, that in the case of an Employee who is absent
from the employment of the Participating Employers for a reason specified in
Section 2.01(nn)(l)(ii) hereof and who, prior to the first anniversary of the
first date of such absence incurs a Severance from Service for a reason
specified in Section 2.01(nn)(l)(i) hereof, such Employee shall receive Service
only if he completes at least one (1) Hour of Employment within the twelve
(12)-month period beginning on the first date of such absence and shall receive
such Service only for the period beginning on the first day of such absence and
ending on the date of his re- employment. Upon incurring a Break in Service, an
Employee’s rights and benefits under the Plan shall be determined in accordance
with his Service at the time of the Break in Service. For a Participant who, at
the time of a Break in Service, satisfied any requirements of this Plan for
vested benefits, his pre-break Service shall, upon his Re-employment
Commencement Date, be restored in determining his rights and benefits under the
Plan. For an Employee who, at the time of a Break in Service, had not fulfilled
such requirements, periods of pre- break Service shall, upon his Re-employment
Commencement Date, be restored only if the consecutive periods of Break in
Service were less than the greater of (i) sixty (60) months or (ii) the total
periods of pre-break Service.

Page 13



--------------------------------------------------------------------------------



 



  (e)   Special Rule for Extended Absence Employees. Notwithstanding the
preceding provisions of this Section 3.02, in the case of an Extended Absence
Employee, the period between the first and second anniversaries of such
Employee’s absence shall, under no circumstances, be treated as a period of
Service.

3.03   Election to Participate.

  (a)   In General. Each Employee will automatically become a Participant upon
the earlier to occur of the following:

  (1)   The date on which he meets the eligibility conditions of Section 3.01
hereof; or     (2)   The date on which he is eligible for an allocation of an
Annual Retirement Contribution or a Start-Up Contribution.

  (b)   Participation in Salary Reduction Contributions and Employer Matching
Contributions. Notwithstanding paragraph (a) of this Section 3.03, to benefit
under the Salary Reduction Contribution and Employer Matching Contribution
components of the Plan, an Employee, who is otherwise eligible to participate
pursuant to Section 3.01, must, after having received a written explanation of
the terms of, and the benefits provided under, the Plan, elect to participate in
such components of the Plan in accordance with such procedures as the Committee
or Trustee may prescribe and must execute a salary reduction agreement described
in Section 4.02 hereof. Such election to participate and execution of a salary
reduction agreement shall be effective as soon as administratively feasible
after the Committee receives such agreement.

3.04   Transfer

     An Employee who is transferred between Participating Employers shall be as
eligible for Participation and benefits as in the absence of such transfer.

3.05   Special Rules for Former Collective Bargaining Employees of the LPG
Division

     The following special rules shall apply in the case of each Employee of the
Company’s LPG Division who, as of November 15, 1988, ceased to be covered by a
collective bargaining agreement described in Section 3.01 hereof:

  (a)   Such Employee was eligible to become a Participant on the later of
(i) January 1, 1989 or (ii) the date on which he satisfied the requirements of
Section 3.01 hereof.     (b)   Notwithstanding the provisions of Section 3.02
hereof, the Elapsed-Time Employment and Service of any such Employee who failed
to elect to participate hereunder pursuant to Section 3.03 hereof on the date on
which he was first eligible to do so pursuant to Section 3.01 hereof, shall be
determined as if his Employment Commencement Date were the later of
(i) January 1,1989 or (ii) the date on which he first completes an Hour of
Employment.

Page 14



--------------------------------------------------------------------------------



 



3.06   Special Rules for Employees of Syro Steel Company

     Notwithstanding any provision to the contrary herein contained, the
following special rules shall apply with respect to any Employee of Syro Steel
Company who immediately prior to October 1, 1992 was a participant in, or
eligible to participate in, the Syro Steel Company Employees’ Retirement Savings
Plan (the “Syro Plan”):

  (a)   Such Employee was eligible to become a Participant in this Plan on
October 1, 1992;     (b)   For purposes of determining such Employee’s “vested
percentage” under Section 6.03 hereof, such Employee shall receive service with
respect to periods of employment credited to such Employee under the Syro Plan,
or which would be credited to such Employee under the Syro Plan, in calculating
his vested interest under the Syro Plan; and     (c)   Such Employee shall be
fully vested in benefits accrued under the Syro Plan and transferred to or
merged with this Plan This paragraph (c) is intended to apply only to benefits
accrued under the Syro Plan and should not be construed as conferring any
greater right to benefits accrued under this Plan than may otherwise be provided
hereunder.

     Each Employee of Syro Steel Company who immediately prior to October 1,1992
was not a participant in, or eligible to participate in, the Syro Plan shall be
eligible to become a Participant in this Plan on the date on which he satisfies
the requirements of Section 3.01 hereof, except that such Employee shall be
credited with Service with respect to periods of employment with Syro Steel
Company prior to October 1,1992.

3.07   Special Rules for Employees of Platzer Shipyard, Inc.

     Notwithstanding any provision to the contrary herein contained, the
following special rules shall apply with respect to any Employee of Platzer
Shipyard, Inc., who immediately prior to April 1, 1994 was a Participant in, or
eligible to participate in, the Platzer Shipyard, Inc. 401(k) Plan (the “Platzer
Plan”):

  (a)   Such Employee was eligible to become a Participant in the Plan on
April 1,1994;     (b)   For purposes of determining such Employee’s “vested
percentage” under Section 6.03(b) hereof, such Employee shall receive credit for
Service with respect to periods of employment with Platzer Shipyard, Inc. prior
to April 1, 1994, as determined in accordance with the provisions of the Platzer
Plan or the Plan, whichever shall provide the greater benefit;     (c)   The
Plan shall preserve all optional forms of benefit and methods of benefit payment
provided under the Platzer Plan. Such optional forms and methods shall be
available with respect to the Participant’s entire account balance and shall not
be limited to only those amounts transferred pursuant to the merger of the
Platzer Plan with the Plan;

Page 15



--------------------------------------------------------------------------------



 



  (d)   The Plan shall preserve a disabled Participant’s right to receipt of a
disability benefit under the terms of the Platzer Plan so long as the disability
conforms to the requirements for disability as defined in the Platzer Plan and
the disability occured prior to April 1,1994.

     Each Employee of Platzer Shipyard, Inc. who immediately prior to April 1,
1994 was not a Participant in, or eligible to participate in, the Platzer Plan
shall be eligible to become a Participant in this Plan on the date on which he
satisfies the requirements of Section 3.01 hereof, except that such Employee
shall be credited with Service with respect to periods of employment with
Platzer Shipyard, Inc. prior to April 1,1994.

3.08   Special Rules for Employees of Transcisco Industries, Inc.

     Notwithstanding any provision to the contrary herein contained, the
following special rules shall apply with respect to any Employee of Transcisco
Industries, Inc. who immediately prior to January 1, 1997 was a participant in,
or eligible to participate in, the Transcisco Industries, Inc. Employees’ Profit
Sharing and Tax-Advantaged Savings Plan (the “Transcisco Plan”):

  (a)   Such Employee was eligible to become a Participant in the Plan on
January 1, 1997;     (b)   For purposes of determining such Employee’s ‘vested
percentage’ under Section 6.03(b) hereof, such Employee shall receive credit for
Service with respect to periods of employment with Transcisco Industries, Inc.
prior to January 1, 1997, as determined in accordance with the provisions of the
Transcisco Plan or the Plan, whichever shall provide the greater benefit;
provided that such Employee shall continue at all times to be fully vested in
any qualified matching contributions credited to such Employee under the
Transcisco Plan.     (c)   The Plan shall preserve, with respect to such
Employee, all optional forms of benefit and methods of benefit payment provided
under the Transcisco Plan, including the right of any such Employee who is
married to receive payment in the form of a 50% qualified joint and survivor
annuity to the extent provided under the Transcisco Plan (it being understood
that any such annuity shall be provided pursuant to a nontransferable annuity
contract to be purchased by the Trust). Such optional forms and methods shall be
available with respect to such Employee’s entire account balance and shall not
be limited to only those amounts transferred pursuant to the merger of the
Transcisco Plan into the Plan;     (d)   The Plan shall preserve the right of
any such Employee who is disabled to receipt of a disability benefit under the
terms of the Transcisco Plan so long as the disability conforms to the
requirements for disability as defined in the Transcisco Plan and the disability
occurred prior to January 1,1997;     (e)   In lieu of the qualified
preretirement survivor annuity payable with respect to such Employee under the
Transcisco Plan, there shall be paid the death benefit specified in Section 6.02
hereof; and

Page 16



--------------------------------------------------------------------------------



 



  (f)   Notwithstanding the provisions of Section 6.07(c) hereof, if, prior to
January 1, 1997, more than one loan from the Transcisco Plan was outstanding
with respect to such Employee, such loans shall not be accelerated and the
Employee shall continue to make payments in accordance with the terms of such
loans.

Each Employee of Transcisco Industries, Inc. who immediately prior to January 1,
1997 was not a participant in, or eligible to participate in, the Transcisco
Plan shall be eligible to become a Participant in this Plan on the date on which
he satisfies the requirements of Section 3.01 hereof, except that such Employee
shall be credited with Service with respect to periods of employment with
Transcisco Industries, Inc. prior to January 1,1997.

3.09   Special Rules for Employees of DIFCO.Inc.

     Notwithstanding any provision to the contrary herein contained, the
following special rules shall apply with respect to any Employee of DIFCO, Inc
who immediately prior to October 1, 1997 was a participant in, or eligible to
participate in, the DIFCO, Inc. Salary Deferral and Profit Sharing Plan and
Trust (the “DIFCO Plan”):

  (a)   Such Employee was eligible to become a Participant in the Plan on
October 1, 1997;     (b)   For purposes of determining such Employee’s ‘vested
percentage’ under Section 6.03(b) hereof, such Employee shall receive credit for
Service with respect to periods of employment with DIFCO, Inc. prior to
October 1, 1997, as determined in accordance with the provisions of the DIFCO
Plan or the Plan, whichever shall provide the greater benefit; provided that
full vesting solely by reason of attainment of age sixty-two (62) and the
completion of three (3) years of service shall apply to that portion of such
Employee’s benefit accrued as of September 30,1997;     (c)   The Plan shall
preserve, with respect to such Employee, all optional forms of benefit and
methods of benefit payment provided under the DIFCO Plan, including the right of
any such Employee who is married to receive payment in the form of a 50%
qualified joint and survivor annuity to the extent provided under the DIFCO Plan
(it being understood that any such annuity shall be provided pursuant to a
nontransferable annuity contract to be purchased by the Trust). Such optional
forms and methods shall be available with respect to such Employee’s entire
account balance and shall not be limited to only those amounts transferred
pursuant to the merger of the DIFCO Plan into the Plan;     (d)   The Plan shall
preserve the right of any such Employee who is disabled to receipt of a
disability benefit under the terms of the DIFCO Plan so long as the disability
conforms to the requirements for disability as defined in the DIFCO Plan and the
disability occurred prior to October 1,1997;

Page 17



--------------------------------------------------------------------------------



 



  (e)   In lieu of the qualified preretirement survivor annuity payable with
respect to such Employee under the DIFCO Plan, there shall be paid the death
benefit specified in Section 6.02 hereof;     (f)   Notwithstanding the
provisions of Section 6.07(f) hereof, if; prior to October 1, 1997, more than
one loan from the DIFCO Plan was outstanding with respect to such Employee, such
loans shall not be accelerated and the Employee shall continue to make payments
in accordance with the terms of such loans; and     (g)   Notwithstanding
Section 4.05 hereof, any account(s) established for such Employee under the
DIFCO Plan for after-tax employee contributions may be transferred to this Plan,
with such Employee to be permitted to withdraw the full balance(s) in such
account(s) at such time and within such parameters as may be determined by the
Committee.

     Each Employee of DFCO, Inc. who immediately prior to October 1,1997 was not
a participant in, or eligible to participate in, the DIFCO Plan shall be
eligible to become a Participant in this Plan on the date on which he satisfies
the requirements of Section 3.01 hereof, except that such Employee shall be
credited with Service with respect to periods of employment with DFCO, Inc.
prior to October 1,1997.

3.10   Special Rules for Salaried Employees of Thrall Car Manufacturing
Company or Duchossois Industries, Inc.

     Notwithstanding any provision to the contrary herein contained, the
following special rules shall apply with respect to any employee of Thrall Car
Manufacturing Company or Duchossois Industries, Inc. who immediately prior to
October 26, 2001 was compensated on a salaried basis and was a participant in,
or eligible to participate in, the Thrall Car Manufacturing Company Salaried
Employees’ Retirement Savings Plan (the “Thrall Plan”):

  (a)   Such Employee was eligible to become a Participant in the Plan on
October 26, 2001; and     (b)   For purposes of determining such Employee’s
‘vested percentage’ under Section 6.03(b) hereof, such Employee shall receive
credit for Service with respect to periods of employment with Thrall Car
Manufacturing Company or Duchossois Industries, Inc. prior to October 26, 2001,
as determined in accordance with the Thrall Plan or the Plan, whichever shall
provide the greater benefit.

     Each employee of Thrall Car Manufacturing Company or Duchossois Industries,
Inc. who immediately prior to October 26,2001 was compensated on a salaried
basis and was not a participant in, or eligible to participate in, the Thrall
Plan shall be eligible to become a Participant in this Plan on the date on which
he satisfies the requirements of Section 3.01 hereof, except that such Employee
shall be credited with Service with respect to periods of employment with Thrall
Car Manufacturing Company or Duchossois Industries, Inc. completed prior to
October 26,2001

Page 18



--------------------------------------------------------------------------------



 



3.11   Special Rules for Employees of Southern Star Concrete, Inc.

     Notwithstanding any provision to the contrary herein contained, any
Employee who immediately prior to January 9,2004 was employed by Southern Star
Concrete, Inc. shall be eligible to become a Participant in the Plan on
January 9,2004.

3.12   Adoption of Special Rules In Connection With Future Acquisitions

     The Committee shall have the right, from time to time, to adopt additional
special rules governing the Participation of individuals who become Employees by
reason of acquisitions by one or more Employers occuring after January 9,2004;
provided that any rules so adopted shall not violate the provisions of
Section 401(a)(4) or (5) of the Code or otherwise jeopardize the tax-qualified
status of the Plan and Trust; provided further, that such rules shall be set
forth in the minutes of the Committee meeting authorizing such adoption and
shall be attached to the Plan as a separate Addendum.

Page 19



--------------------------------------------------------------------------------



 



ARTICLE IV
CONTRIBUTIONS AND FORFEITURES
4.01 Employer Contributions
        Employers shall make contributions to the Trust Fund in accordance with
the following:

  (a)   Salary Reduction Contribution. For each Plan Year, each Employer shall
contribute on behalf of each of its Employees participating in the Plan an
amount agreed to be contributed by such Employer pursuant to a salary reduction
agreement under Section 4.02 entered into between the Employer and the
Participant for such Year.     (b)   Employer Matching Contribution.

  (1)   In General. For each Plan Year, each Employer shall make an Employer
Matching Contribution on behalf of each of its Employees for whom a contribution
was made pursuant to paragraph (a) of this Section 4.01; provided, however, that
no such Contribution shall be made prior to the first day of the Plan Year in
which such Employee completes one (1) year of Service. Such Contributions shall
equal an amount which, when added to the Forfeitures which have become available
for application as of the end of the Year pursuant to Section 4.03 hereof, will
be sufficient to credit each such Participant’s Employer Matching Contribution
Account with an amount equal to a percentage of that portion of the
Participant’s salary reduction for such Year, pursuant to Section 4.02 hereof,
which does not exceed six percent (6%) of his Compensation for such Year, based
on his years of Service as follows:

          Years of Service   Applicable Percentage
Less than 1
    0 %
1 but less than 2
    25 %
2 but less than 3
    30 %
3 but less than 4
    35 %
4 but less than 5
    40 %
5 or more
    50 %

      For purposes of determining a Participant’s Employer Matching Contribution
under this paragraph (b)(l), if a Participant’s Employment Commencement Date is
any date on or after January 1, 2001 and on or before March 31, 2001, and such
Participant is employed by an Employer as of the last day of the Short Plan
Year, he shall be credited with a year of Service for such Short Plan Year.

Page 20

 



--------------------------------------------------------------------------------



 



     Notwithstanding the preceding provisions of this paragraph (b), a
Participant will not be eligible for an Employer Matching Contribution for a
Plan Year if, at any time during such Year, he withdraws a portion of his
Account on account of hardship pursuant to Section 6.08(a) hereof or a portion
of his Account is deemed distributed pursuant to Section 6.07(d) hereof;
provided, however, that if such hardship withdrawal or deemed distribution is
due to death, Disability, or retirement, a Participant shall not be ineligible
for an Employer Matching Contribution on account of such hardship withdrawal or
deemed distribution.
     For any Year, the Employers may decline to make any portion of the
contribution specified in this paragraph (b) if the Employers determine that
such action is necessary to ensure that the discrimination requirements of
Section 401 (a)(4) of the Code, as amended, or the discrimination tests of
Section 401 (m) of the Code, as amended, are satisfied; or, alternatively, in
the case of a violation of the discrimination tests of such Section 401(m), the
Employers may direct the Trustee to distribute “excess aggregate contributions”
(as defined in Section 401(m)(6)(B) of such Code), to the Participants by or on
whose behalf such contributions were made by the last day of the following year.
All additional Employer Matching Contributions shall be paid to the Trustee and
payment shall be made not later than the time prescribed by law for filing the
consolidated Federal income tax return of the Employers, including any
extensions which have been granted for the filing of such tax return.

  (2)   Average Contribution Percentage Discrimination Test.

  (A)   With respect to Employer Matching Contributions, either of the following
discrimination tests of Code Section 401 (m) must be satisfied:

  (1)   The Average Contribution Percentage for Eligible Participants who are
Highly Compensated Employees for the Year must not exceed the Average
Contribution Percentage for Eligible Participants who are Non-Highly Compensated
Employees for the prior Year multiplied by 1.25; or     (2)   the Average
Contribution Percentage for Eligible Participants who are Highly Compensated
Employees for the Year must not exceed the Average Contribution Percentage for
Eligible Participants who are Non-Highly Compensated Employees for the prior
Year multiplied by two (2), provided that the Average Contribution Percentage
for Eligible Participants who are Highly Compensated Employees does not exceed
the Average Contribution Percentage for Eligible Participants who are Non-Highly

Page 21

 



--------------------------------------------------------------------------------



 



      Compensated Employees for the prior Year by more than two (2) percentage
points.

  (B)   In any year in which the Average Contribution Percentage for Highly
Compensated Employees who are Eligible Participants does not satisfy the
limitation set forth above, the Committee shall reduce allocations of Employer
Matching Contributions to such individuals in the manner provided in this
paragraph. First, the Committee shall calculate the amount of “excess deferrals”
and “excess contributions,” if any, under Section 4.02(d) and shall make any
required distributions thereunder. Second, if the Committee then determines that
the Plan continues to fail the Average Contribution Percentage Test for the
Year, it shall reduce “excess aggregate contributions,” as adjusted for
allocable income, during the next Plan Year. For purposes of this paragraph,
“excess aggregate contributions” are the amount of aggregate Employer Matching
Contributions allocated on behalf of the Highly Compensated Employees which
causes the Plan to fail the Average Contribution Percentage Test. The Committee
shall reduce the “excess aggregate contributions” to the Highly Compensated
Employees in accordance with the following steps:

  (1)   The Committee shall calculate total “excess aggregate contributions” for
the Highly Compensated Employees.     (2)   The Committee shall calculate the
total dollar amount by which the “excess aggregate contributions” for the Highly
Compensated Employees must be reduced in order to satisfy the Average
Contribution Percentage Test.     (3)   The Committee shall calculate the total
dollar amount of Employer Matching Contributions for each Highly Compensated
Employee.     (4)   The Committee shall reduce the Employer Matching
Contributions of the Highly Compensated Employee(s) with the highest dollar
amount of Employer Matching Contributions by reducing such contributions in such
Highly Compensated Employee(s) Account in an amount necessary to cause the
dollar amount of such Highly Compensated Employee(s)’ Employer Matching
Contributions to equal the sum of the Employer Matching Contributions of the
Highly Compensated Employee(s) with the next highest dollar amount of such
contributions.     (5)   If the total dollar amount reduced pursuant to Step (4)
above is less than the total dollar amount of “excess

Page 22

 



--------------------------------------------------------------------------------



 



      aggregate contributions,” Step (4) shall be applied to the Highly
Compensated Employee(s) with the next highest dollar amount of Employer Matching
Contributions until the total amount of reduced Employer Matching Contributions
equals the total dollar amount of “excess aggregate contributions” calculated in
Step (2).     (6)   When calculating the amount of reduction under Step (4), if
a lesser reduction, when added to any amounts already reduced under this
paragraph, would equal the total amount of reductions necessary to permit the
Plan to satisfy the Average Contributions Percentage Test under this Section
4.01(b)(2), the lesser amount shall be reduced instead.     (7)   Any Employer
Matching Contributions amount reduced from a Highly Compensated Employee’s
Account pursuant to Step (4) above, which shall be treated as an “excess
aggregate contribution” (as defined in Code Section 401(m)(6)(B) and the
regulations thereunder), together with the income allocable thereto, shall be
distributed (or, if not vested, forfeited) to the Participant within two and
one-half (21/2) months of the beginning of the subsequent Plan Year.

  (C)   For purposes of the discrimination tests described herein, an Eligible
Participant’s “Contribution Percentage” shall mean the ratio (expressed as a
percentage), of the sum of the Employer Matching Contributions under the Plan on
behalf of the Eligible Participant for the Year to such Eligible Participant’s
Compensation for the Year. The Contribution Percentage of an Eligible
Participant who has no Employer Matching Contributions allocated to his Employer
Contribution Account for the Year shall equal zero (0). “Eligible Participant”
shall mean any Employee who is authorized under the terms of the Plan to have
Employer Matching Contributions allocated to his Employer Contribution Account
for the Year, and shall include any Employee who is eligible to make Salary
Reduction Contributions under the terms of the Plan but elects not to make such
contributions for the Year, who is eligible to participate under the terms of
the Plan but elects not to participate pursuant to the provisions of
Section 3.03(b) hereof, or who is not eligible to have Employer Matching
Contributions allocated to his Employer Contribution Account due to the
limitation on Additions set forth in Section 5.03 hereof. The “Average
Contribution Percentage” is the average (expressed as a percentage) of the
Contribution Percentages of all Eligible Participants.

Page 23

 



--------------------------------------------------------------------------------



 



  (D)   In the event that this Plan satisfies the requirements of Code
Section 401(a)(4) and 410(b) only if aggregated with one or more other plans, or
if one or more other plans satisfy the requirements of Code Section 401(a)(4)
and 410(b) only if aggregated with this Plan, then this subparagraph (2) shall
be applied by determining the Contribution Percentage of Eligible Participants
as if all such plans were a single plan. If a Highly Compensated Employee
participates in two (2) or more plans of the Employers to which matching
contributions are made then all such contributions shall be aggregated for
purposes of this subparagraph (2).     (E)   The income allocable to an “excess
aggregate contribution” (as defined in Code Section 401(m)(6)(B) and regulations
thereunder) shall be determined by multiplying the income allocable to a
Participant’s Employer Contribution Account for the Plan Year by a fraction, the
numerator of which is the “excess aggregate contributions” (as defined in Code
Section 401(m)(6)(B) and regulations promulgated thereunder) for the
Participant, as determined above, and the denominator of which is the balance of
the Participant’s Employer Contribution Account on the last day of the Plan
Year, reduced by the income allocable to such account for the Plan Year and
increased by the loss allocable to such account for the Plan Year.     (F)   The
Committee may, in its sole discretion, elect to take contributions to a
Participant’s Salary Reduction Contribution Account into account in computing
the Average Contribution Percentage, in the manner and to the extent provided by
Treasury Department regulations promulgated under Code Section 401 (m). However,
in such a case, the Actual Deferral Percentage tests under Section 4.02(d)(1)
must still be computed and met separately, and in connection therewith, no
aggregation with Employer Matching Contributions shall be permitted
Alternatively, the Employer may, in its sole discretion, elect to make qualified
nonelective contributions in the manner and to the extent provided by Treasury
Department regulations under Code Section 401(m), that would, in combination
with Employer Matching Contributions under the Plan, satisfy the limitation set
forth above. In any event, said correction of the discrimination tests described
herein shall be made within twelve (12) months of the end of the Year. Qualified
nonelective contributions made to a Participant’s Account shall at all times
remain fully vested and subject to the same distribution restrictions as
contributions made pursuant to a Participant’s salary reduction agreement.

Page 24

 



--------------------------------------------------------------------------------



 



  (c)   Annual Retirement Contribution.

  (1)   For each Plan Year, if a Participant is eligible to receive an Annual
Retirement Contribution as provided in subparagraph (2) below, the amount of the
Annual Retirement Contribution to the Trust Fund on his behalf will equal a
percentage of such Participant’s Compensation for such Year based on such
Participant’s Years of Service as follows:

              Annual Retirement     Contribution     as a Percentage of
Participant’s Years of   Participant’s Service   Compensation
0
    1.0 %
1
    1.2 %
2
    1.4 %
3
    1.6 %
4
    1.8 %
5
    2.0 %
6
    2.2 %
7
    2.4 %
8
    2.6 %
9
    2.8 %
10 or more
    3.0 %

  (2)   A Participant shall be eligible to receive an allocation of an Annual
Retirement Contribution if he meets the requirements of subparagraphs (A) and
(B) below:

  (A)   Except for a Participant who died, became Disabled, or retired after
reaching his normal retirement date during the Plan Year, such Participant must
be employed by an Employer on the last day of the Plan Year for which such
Contribution is made.     (B)   In addition, such Participant must meet any one
of the following criteria:

  (1)   Such Participant must have been hired on or after January 1, 2005;    
(2)   Such Participant must have been hired prior to January 1, 2005 and must
have made a Retirement Choice Election to freeze participation in the Standard
Plan effective December 31,2004;     (3)   Such Participant must have been hired
prior to January 1, 2005, must have terminated employment prior to being

Page 25

 



--------------------------------------------------------------------------------



 



offered a Retirement Choice Election and must have returned to employment as an
eligible Employee after incurring a Break in Service; or

  (4)   Such Participant must have been hired prior to January 1, 2005, must
have terminated employment prior to being offered a Retirement Choice Election,
returned to employment as an eligible Employee prior to incurring a Break in
Service and made a Retirement Choice Election to freeze participation in the
Standard Plan effective December 31,2004.     (5)   Such Participant must have
been employed by an Affiliate at any time prior to January 1, 2005, and prior to
such date must not have been eligible at any time to participate in the Standard
Plan and on or after such date must have transferred employment to or must have
been employed by the Company or a Participating Employer.

  (C)   The Annual Retirement Contribution shall be paid to the Trustee in
accordance with Section 4.01(e) hereof.

  (d)   Start-Up Contribution.

  (1)   If a Participant is eligible for a Start-Up Contribution as provided in
subparagraph (2) below, such Participant’s Employer shall make an Employer
Contribution to the Trust Fund on his behalf in an amount that is equal to such
Participant’s Years of Service multiplied by $100; provided however, such
Start-Up Contribution shall in no event be less than $500 nor more than $1,000.
    (2)   A Participant is eligible to receive an allocation of a Start-Up
Contribution if such Participant —

  (A)   Was a participant in the Standard Plan at any time or was an eligible
employee as defined in the Standard Plan on December 31, 2004; and     (B)  
Made a Retirement Choice Election to freeze participation in the Standard Plan.

  (3)   If a Participant is eligible for a Start-Up Contribution, such
Contribution shall be made for the Plan Year immediately following the Plan Year
in which the Participant’s Retirement Choice Election is made.     (4)   The
Start-Up Contribution shall be paid to the Trustee in accordance with
Section 4.01(e) hereof.

Page 26

 



--------------------------------------------------------------------------------



 



  (e)   Limitations. All contributions of an Employer shall be made from
consolidated current earnings, as computed in accordance with accepted
accounting practices, before deduction of Federal income taxes and reserves for
contingencies, if any, other than reasonable reserves of a type or character
allowed or allowable for Federal income tax purposes, and before deduction of
any contributions hereunder. In no event, however, shall the Employer
Contributions and Salary Reduction Contributions for any Year exceed the amount
deductible for such Year for income tax purposes (on a consolidated return
basis) as a contribution to the Trust under the applicable provisions of the
Code. The Employer shall pay all Employer Contributions for a Plan Year to the
Trust Fund at any time and from time to time, except that the total Employer
Contribution for any Plan Year shall be paid in full not later than the time
prescribed by Section 404(a)(6) of the Code to enable the Employer to obtain a
deduction on its federal income tax return for the Employer’s taxable year. The
total Employer Contribution for any Plan Year shall be deemed made on the last
day of that Plan Year immediately following such contribution, except for
contributions made after the end of the Plan Year, designated as attributable to
the prior Plan Year and contributed within the time prescribed by Code Section
404(a)(6), which shall be deemed made on the last day of the prior Plan Year.  
      Further, the Employer Matching Contribution shall not be made for a Year
unless the Company’s earnings per share for such Year are sufficient to cover
dividends to stockholders; provided, however, that in no event will Employer
Matching Contributions be made if the Company’s net profits for such Year are
less man Thirty-Three and One-Third Cents ($.33-1/3) per share; provided,
however, that the Board of Directors or the Human Resources Committee of the
Board of Directors, in its discretion, may elect to waive this earnings
requirement.

4.02 Participant Salary Reduction
        Upon commencement of Participation hereunder and in accordance with such
procedures as the Committee or Trustee shall prescribe, a Participant may enter
into a salary reduction agreement with his Employer. The terms of such salary
reduction agreement shall provide that the Participant agrees to accept a
reduction in salary from the Employer equal to any whole percentage of his
Compensation per payroll period, with such percentage to be not more than
fourteen percent (14%) of such Compensation; provided, however, that for any
Year during which the Participant is also a participant in the Supplemental
Profit Sharing Plan for Employees of Trinity Industries, Inc. and Certain
Affiliates As Restated Effective January 1, 2000, such percentage shall be four
percent (4%) of his Compensation per payroll period.
        In the event that the total reduction on behalf of any Participant for
any of his or her taxable years exceeds $14,000 (or such greater amount as
permitted under Treasury Department regulations to reflect cost-of-living
adjustments), such “excess deferrals” (as defined in Code Section 402(g)(2) and
regulations promulgated thereunder), together with income allocable thereto,
shall be distributed to the Participant on whose behalf such reduction was made
not later than April 15 following the close of the Participant’s taxable
Page 27

 



--------------------------------------------------------------------------------



 



year in which the reduction was made, in the manner and to the extent provided
under regulations promulgated by the Secretary of Treasury; provided that such
excess deferrals shall first be reduced by any “excess contributions” previously
distributed for the Plan Year beginning in that taxable year pursuant to
Section 4.02(d) hereof.
        The income allocable to an “excess deferral” (as defined in Code
Section 402(g)(2) and regulations promulgated thereunder) shall be determined by
multiplying the income allocable to a Participant’s Salary Reduction
Contribution Account for the Plan Year by a fraction, the numerator of which is
the “excess deferrals” (as defined in Code Section 402(g)(2) and regulations
promulgated thereunder) of the Participant, as determined above, and the
denominator of which is the balance of the Participant’s Salary Reduction
Contribution Account on the last day of the Plan Year, reduced by the income
allocable to such account for the Plan Year and increased by the loss allocable
to such account for the Plan Year.
        Amounts credited to a Participant’s Salary Reduction Contribution
Account pursuant to Section 4.01(a) and this Section shall be one hundred
percent (100%) vested and nonforfeitable at all times.
Further, salary reduction agreements shall be governed by the following:

  (a)   In General. A salary reduction agreement shall apply to each payroll
period during which an effective salary reduction agreement is on file with the
Participant’s Employer.     (b)   Voluntary Changes to Salary Reduction
Agreements. A salary reduction agreement shall be entered into by a Participant
upon commencement of Participation hereunder and may be terminated or suspended
by the Participant at any time upon notice to the Committee. In addition, if a
Participant voluntarily terminates or suspends his salary reduction agreement,
he may enter into another salary reduction agreement at any time upon notice to
the Committee. Finally, a Participant may amend his salary reduction agreement
at any time upon notice to the Committee.     (c)   Effective Date of Changes.
Terminations or suspensions of salary reduction agreements, as well as new
salary reduction agreements and amendments to salary reduction agreements, shall
be effective as of, and shall not apply to any payroll period preceding, the
payroll period next following the date on which such termination, suspension,
salary reduction agreement or amendment is received by the Committee.     (d)  
Involuntary Amendment or Revocation of Salary Reduction Agreement. An Employer
may amend or revoke its salary reduction agreement with any Participant at any
time if the Employer determines that such revocation or amendment is necessary
(i) to ensure that a Participant’s Additions for any Year will not exceed the
limitation of Section 5.03 hereof, (ii) to ensure that a Participant’s Salary
Reduction Contributions do not exceed the limitation of

Page 28

 



--------------------------------------------------------------------------------



 



Section 4.02 hereof relating to “excess deferrals” (as defined in Code
Section 402(g)(2) and regulations promulgated thereunder), or (iii) to ensure
that the discrimination tests of Code Section 401(k) are met for such Year.
        In any case in which such discrimination tests are not met for a Year,
the Employer may, in the alternative, (i) direct the Trustee to distribute
“excess contributions” (as defined in Code Section 401(k)(8)(B) and regulations
promulgated thereunder), together with the income allocable thereto, but first
reduced by any “excess deferrals” (as defined in Code Section 402(g)(2) and
regulations promulgated thereunder) previously distributed pursuant to
Section 4.02 hereof for the taxable year ending within the Plan Year, to the
Participant on whose behalf such contributions were made within two and one-half
(21/2) months of the beginning of the subsequent Year, or (ii) make such
additional contributions, subject to the vesting and distribution requirements
of Sections 6.03 and 6 04 hereof, and in the manner and to the extent provided
by regulations under Code Section 401(k) promulgated by the Secretary of
Treasury, to the Salary Reduction Contribution Accounts of Participants who are
Non-Highly Compensated Employees as to cause such tests to be satisfied. The
Plan shall forfeit Employer Matching Contributions attributable to “excess
contributions” (as defined in Code Section 401(k)(8)(B)) distributed under the
foregoing clause (i) and such amounts treated as Forfeitures shall be applied as
Forfeitures in accordance with Section 4,03 of the Plan. In any event, said
correction of the discrimination tests described herein shall be made within
twelve (12) months of the end of the Year. In addition, an Employer may amend or
revoke its salary reduction agreement with any Participant at any time if the
Employer determines that such revocation or amendment is necessary to ensure
that the discrimination tests of Code Section 401(m) are met for such Year.
        The income allocable to an “excess contribution” (as defined in Code
Section 401(k)(8)(B) and regulations promulgated thereunder) shall be determined
by multiplying the income allocable to a Participant’s Salary Reduction
Contribution Account for the Plan Year by a fraction, the numerator of which is
the “excess contributions” (as defined in Code Section 401(k)(8)(B) and
regulations promulgated thereunder) of the Participant, as determined under
Section 4.02(d)(l), and the denominator of which is the balance of the
Participant’s Salary Reduction Contribution Account on the last day of the Plan
Year, reduced by the income allocable to such account for the Plan Year and
increased by the loss allocable to such account for the Plan Year.

  (1)   401(k) Discrimination Tests and Return of Excess.

  (A)   The discrimination tests of Code Section 401(k) are satisfied in the
following manner. The Actual Deferral Percentage for Eligible Participants who
are Highly Compensated Employees for the Year shall bear a relationship to the
Actual Deferral Percentage for Eligible Participants who are Non-Highly
Compensated Employees for the prior Year whereby:

Page 29

 



--------------------------------------------------------------------------------



 



  (1)   The Actual Deferral Percentage for the group of Eligible Participants
who are Highly Compensated Employees for the Year is not more than the Actual
Deferral Percentage for Eligible Participants who are Non-Highly Compensated
Employees for the prior Year multiplied by 1.25; or     (2)   The excess of the
Actual Deferral Percentage for the group of Eligible Participants who are Highly
Compensated Employees for the Year over that of all Eligible Participants who
are Non-Highly Compensated Employees for the prior Year shall not be more than
two (2) percentage points, and the Actual Deferral Percentage for the group of
Eligible Participants who are Highly Compensated Employees for the prior Year is
not more than the Actual Deferral Percentage of all Eligible Participants who
are Non-Highly Compensated Employees for the prior Year multiplied by two (2).

  (B)   If the allocations of the Participant Salary Reduction Contributions do
not satisfy the tests set forth above, the Committee shall adjust the accounts
of the Highly Compensated Employees as provided in this paragraph. The Committee
shall distribute excess contributions, as adjusted for allocable income, during
the next Plan Year. However, the Employer will incur an excise tax equal to 10%
of the amount of excess contributions for a Year if such contributions are not
distributed to the appropriate Highly Compensated Employees during the first
21/2 months of the next Plan Year. For purposes of this paragraph, “excess
contributions” are the amount of aggregate Salary Reduction Contributions which
cause the Plan to fail the Actual Deferral Percentage Test. The Committee shall
make distributions to each Highly Compensated Employee of his or her respective
share of excess contributions pursuant to the following steps:

  (1)   The Committee shall calculate total excess contributions for the Highly
Compensated Employees.     (2)   The Committee shall calculate the total dollar
amount by which the excess contributions for the Highly Compensated Employees
must be reduced in order to satisfy the Actual Deferral Percentage Test.     (3)
  The Committee shall calculate the total dollar amount of the Salary Reduction
Contributions for each Highly Compensated Employee.

Page 30

 



--------------------------------------------------------------------------------



 



  (4)   The Committee shall reduce the Salary Reduction Contributions of the
Highly Compensated Employee(s) with the highest dollar amount of Salary
Reduction Contributions by refunding such contributions to such Highly
Compensated Employee(s) in an amount sufficient to cause the dollar amount of
such Highly Compensated Employee(s)’ Salary Reduction Contributions to equal the
dollar amount of the Salary Reduction Contributions of the Highly Compensated
Employee(s) with the next highest dollar amount of Salary Reduction
Contributions.     (5)   If the total dollar amount distributed pursuant to Step
(4) above is less than the total dollar amount of excess contributions, Step
(4) shall be applied to the Highly Compensated Employee(s) with the next highest
dollar amount of Salary Reduction Contributions until the total amount of
distributed Salary Reduction Contributions equals the total dollar amount of
excess contributions calculated in Step (2).     (6)   When calculating the
amount of a distribution under Step (4), if a lesser reduction, when added to
any amounts already distributed under this paragraph, would equal the total
amount of distributions necessary to permit the Plan to satisfy the Actual
Deferral Percentage Test under this Section 4.02(d)(l), the lesser amount shall
be distributed from the Plan.

  (C)   For purposes of this paragraph (d), the “Actual Deferral Percentage” for
a specified group of Eligible Participants for a Year shall be the average of
the ratios (expressed as a percentage and calculated separately for each
Eligible Participant in such group) of (i) the amount of each such Eligible
Participant’s Salary Reduction Contributions actually paid over to the Trust on
behalf of the Participant for such Year, to (ii) such Participant’s Compensation
for the Year. Salary Reduction Contributions shall be taken into account for the
Year if such contributions (i) relate to Compensation that would have been
received during the Year (but for the deferral election) or relate to
Compensation attributable to services performed during the Year that would have
been received within 21/2 months after the close of the Year (but for the
deferral election), and (ii) are allocated to the Participant’s account as of a
date within the Year in accordance with Treasury Department regulations under
Code Section 401(k). The Actual Deferral Percentage of an Eligible Participant
for whom no Salary Reduction Contributions are paid to the Trust on his behalf
for the Year shall equal zero (0). “Eligible Participant” shall mean any

Page 31

 



--------------------------------------------------------------------------------



 



      Employee who is authorized under the terms of the Plan to have
contributions allocated to his Salary Reduction Contribution Account for all or
a portion of the Year, and shall include any Employee who is eligible to make
Salary Reduction Contributions under the terms of the Plan but elects not to
make such contributions for the Year, whose right to make Salary Reduction
Contributions has been suspended under Section 6 08(a)(3) hereof, or who is not
eligible to have Salary Reduction Contributions allocated to his Salary
Reduction Contribution Account due to the limitations on Additions set forth in
Section 5.03 hereof.     (D)   In the event that this Plan satisfies the
requirements of Code Section 401(a)(4) or 410(b) only if aggregated with one or
more other plans, or if one or more other plans satisfy the requirements of Code
Section 401(a)(4) or 410(b) only if aggregated with this Plan, then this
paragraph (e) shall be applied by determining the Contribution Percentage of
Eligible Participants as if all such plans were a single plan. If a Highly
Compensated Employee participates in two (2) or more plans of the Employers to
which salary reduction contributions are made then all such contributions shall
be aggregated for purposes of this paragraph (d).

  (e)   Uniform Amendment or Revocation of Salary Reduction Agreements. An
Employer may revoke its salary reduction agreements with all Participants or
amend its salary reduction agreements with all Participants on a uniform basis,
if it determines that it will not have sufficient current profits to make the
Employer Matching Contributions to the Plan required by the salary reduction
agreements.

4.03 Disposition of Forfeitures
        If, upon a Severance from Service, a Participant is not entitled to a
distribution of the entire balance in his Employer Contribution Account, then as
of the date on which such Severance from Service occurs, his Account shall be
divided into two portions, one representing the nonforfeitable portion, and the
other representing the forfeitable portion, of such Account. His Employer
Contribution Account shall continue to receive Income allocations pursuant to
Section 5.02(a) until the nonforfeitable portion of such Account is distributed.
A Forfeiture of the forfeitable portion of the Account will occur upon the
earlier of (i) the date on which the Participant receives a full distribution of
his vested account balance or (ii) the date on which he incurs five (5)
consecutive one (l)-year Breaks in Service. The Participant shall receive a
distribution of the nonforfeitable portion of such Account pursuant to
Section 6.04. Notwithstanding the foregoing, prior to a Participant’s
sixty-fifth (65th) birthday, written consent of the Participant is required
before commencement of the distribution of any portion of his Account if the
present value of the nonforfeitable total interest in his Account is greater
than $5,000.
        As of the end of the Year in which a Forfeiture occurs, and except as
otherwise provided below, such Forfeiture shall be applied to reduce the
Employer Contributions to
Page 32

 



--------------------------------------------------------------------------------



 



the Plan; provided that, to the extent the Forfeitures available to reduce
Employer Contributions for the Year exceed such Employer Contributions and all
restoration amounts described below, such excess shall be applied in payment of
Trustee fees and other reasonable and necessary administrative expenses of the
Plan and Trust.
        If the Participant returns to the employ of an Employer before incurring
five (5) consecutive one (l)-year Breaks in Service, he shall have the right to
repay to the Trust Fund the amount of a prior lump sum payment within the five
(5)-year period beginning on his Reemployment Commencement Date. If such
repayment is made, then, as of the end of the Year of repayment, the amount of
his prior Forfeiture shall be restored and, together with the amount repaid,
shall become the beginning balance in his new Employer Contribution Account.
Such restoration shall be made first from Forfeitures in the Year in which the
Participant returns to the employ of the Employer. To the extent that the
Forfeitures available in that Year are insufficient for this purpose,
restoration shall be effected by the making of a special Employer Contribution
for such Year of repayment.
        Notwithstanding the preceding provisions of this Section 4.03, a
Participant who, upon a Severance from Service, is entitled to no portion of his
Employer Contribution Account shall be deemed to have received a distribution of
zero from such Account at the earliest date on which a distribution could be
made under Section 6.04 hereof.
4.04 Rollover Contributions: Transfers
        With the approval of the Committee, any Employee who was a participant
in another plan of deferred compensation described in this Section 4.04 may
contribute to this Plan a portion or all of the amount of any “qualifying
rollover distribution” received by him from such other plan. Any amounts so
contributed and related earnings or losses shall be held in a separate Rollover
Account established for such Participant. Such Rollover Account shall be one
hundred percent (100%) vested, and shall share in Income allocations in
accordance with Section 5.02(a), but shall not share in Employer contribution or
Forfeiture allocations. The total amount in such Rollover Account shall be
distributed in accordance with Article VI.
        The term “qualifying rollover distribution” is herein defined as any
amount which, pursuant to Section 402(a)(5) of the Code, may be transferred to
this Plan and thereby not be includible in the gross income of the recipient for
the taxable year in which paid. The Plan will accept a direct rollover
distribution of a “qualifying rollover distribution” from a qualified plan
described in Code Section 401(a) or 403(a), excluding after-tax employee
contributions or an individual retirement account described in Code Section
408(a) or an individual retirement annuity described in Code Section 408(b), but
only if no amount in such account and no part of the value of such annuity is
attributable to any source other than a rollover contribution (as defined in
Code Section 402) from an employee’s trust described in Code Section 401(a)
which is exempt from tax under Code Section 501(a) or from an annuity plan
described in Code Section 403(a) (and any earnings on such contribution), and
the entire amount received (including property and other money) is contributed
(for the benefit of such individual) to the Plan no later than the 60th day on
which the individual
Page 33

 



--------------------------------------------------------------------------------



 



receives the payment or distribution. The Plan will not accept any rollover
contribution to the extent such contribution represents the individual’s basis
in such account or annuity.
        The Trustee, upon approval of the Committee, may accept a transfer from
the trustee of another qualified plan or trust of all or any of the assets held
by such plan or trust for some or all participants therein; provided, however,
that no such transfer shall be accepted for any one particular individual
participant in another qualified plan or trust. In the case of a transfer to the
Trustee of all or any of the assets of another qualified plan or trust by the
trustee of the transferor plan, the amounts so transferred shall be allocated to
the individual accounts of each Participant who was also a participant in such
other qualified plan. In no event shall a Participant’s vested interest in such
a transferred account be less after such transfer than it was prior to such
transfer. Furthermore, with respect to such transferred amounts, the vesting
schedule of this Plan shall be the same or better than the vesting schedule
under the transferor plan, or, in the alternative, this Plan may provide that
the entire value of such transferred amounts shall be fully vested and
nonforfeitable in the Participant affected.
        The Trustee, upon direction from the Committee, may transfer any amount
available for distribution to a Participant hereunder by reason of termination
of employment to another trust forming part of a pension, profit sharing or
stock bonus plan maintained by such Participant’s new employer and represented
by such employer in writing as meeting the requirements of Section 401(a) of the
Code, provided that the trust to which such transfer is to be made permits such
transfers.
4.05 Contributions by Participants
        Except as provided in Section 4.04 hereof, Participants are neither
required nor permitted to make any contributions under this Plan.
4.06 Special Rules under USERRA
        Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code Section 414(u).
Page 34

 



--------------------------------------------------------------------------------



 



ARTICLE V
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
5.01 Individual Accounts
        The Committee shall create and maintain adequate records to disclose the
interest in the Trust of each Participant, Former Participant, and Beneficiary.
Such records shall be in the form of individual accounts and credits and charges
shall be made to such accounts in the manner herein described. The maintenance
of individual accounts is only for accounting purposes, and a segregation of the
assets of the Trust Fund to each account shall not be required.
5.02 Account Adjustments
        The accounts of Participants, Former Participants, and Beneficiaries
shall be adjusted in accordance with the following:

  (a)   Income. As of each Valuation Date, the Income of the Trust Fund shall be
allocated in the following manner:

  (1)   The Income (hereinafter, the “Fund Income”) attributable to each
investment fund (hereinafter, “Fund”) established pursuant to Article VII hereof
(including, as a separate investment fund, assets, if any, invested at the
discretion of the Trustee) shall first be determined.     (2)   Fund Income
shall then be allocated pro rata to the accounts of Participants, Former
Participants, and Beneficiaries who had unpaid balances in their accounts
invested in such Fund on such Valuation Date.

  (b)   Salary Reduction Contributions. Salary Reduction Contributions made on
behalf of a Participant pursuant to Section 4.01(a) hereof shall be deposited in
the Trust Fund and allocated to the Participant’s Salary Reduction Contribution
Account as soon as administratively feasible, but in no event later than fifteen
(15) business days after the end of the month during which such amounts would
otherwise have been payable to the Participant, in accordance with Department of
Labor Regulations Section 2510.3-102.     (c)   Employer Matching Contributions.
As of a date no later than the last day of each Year, the Employer Matching
Contributions for the Year made pursuant to Section 4.01(b) hereof, plus the
Forfeitures that are being applied to reduce such Employer Matching
Contributions for the Year, shall be allocated to the Employer Matching
Contribution Accounts of Participants for whom such contributions were made. The
amount allocated to each such Participant’s Employer Matching Contribution
Account shall be the amount determined in accordance with such Section 4.01(b).

Page 35

 



--------------------------------------------------------------------------------



 



  (d)   Annual Retirement Contribution. As of a date no later than the last day
of each Year, the Annual Retirement Contribution made pursuant to
Section 4.01(c) hereof, plus the Forfeitures that are being applied to reduce
such contributions for the Year, shall be allocated to the Annual Retirement
Contribution Account of each Participant for whom such Contribution is made. The
amount allocated to each eligible Participant’s Annual Retirement Contribution
Account shall be the amount determined in accordance with Section 4.01(c).    
(e)   Start-Up Contribution. A Start-Up Contribution made pursuant to Section
4.01(d) hereof, plus the Forfeitures that are being applied to reduce such
Contribution for the Year, shall be allocated to the Start-Up Contribution
Account of Participants for whom such Contribution is made as of a date no later
than the last day of the Plan Year for which the Participant is eligible to
receive such an allocation. The amount allocated to each eligible Participant’s
Start-Up Contribution Account shall be the amount determined in accordance with
Section 4.01(d).

5.03 Maximum Additions

  (a)   Notwithstanding anything contained herein to the contrary, the total
additions made to the Salary Reduction Account and Employer Contribution Account
of a Participant shall not exceed the lesser of (1) or (2), where:

  (1)   is $42,000 (or such greater amount as permitted under Internal Revenue
Service rulings to reflect increases in the cost-of-living); and     (2)   is
100% of the Participant’s total compensation for such limitation year.
Notwithstanding the preceding, the compensation limit shall not apply to any
contribution for medical benefits after Separation from Service (within the
meaning of Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.

        For purposes of this Section 5.03, a Participant’s “total compensation”
includes earned income, wages, salaries, fees for professional service and other
amounts received for personal services actually rendered in the course of
employment with his Employer (including, but not limited to, commissions paid to
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, and bonuses) and excluding the
following: (i) Employer contributions to a plan of deferred compensation to the
extent contributions are not included in the gross income of a Participant for
the taxable year in which contributed, or on behalf of a Participant to a
simplified employee pension plan under Section 219(b)(7) of the Code, and any
distributions from a plan of deferred compensation whether or not includible in
the gross income of the Participant when distributed, provided, however, that a
Participant’s “total compensation” shall include his Salary Reduction
Contributions and contributions to a plan described in Sections 125, 457, and
132(f)(4) of the Code; (ii) amounts realized from the exercise of a
non-qualified stock option, or when restricted stock (or property) held by a
Participant becomes
Page 36

 



--------------------------------------------------------------------------------



 



freely transferable or is no longer subject to a substantial risk of forfeiture;
(iii) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and (iv) other amounts which receive
special tax benefits, or contributions made by the Employer (whether or not
under a salary reduction agreement) towards the purchase of an annuity contract
described in Section 403(b) of the Code (whether or not the contributions are
excludible from the gross income of the Participant)

  (b)   If, as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s ‘total compensation’ causes such Additions to exceed
the limitations set forth in paragraph (a), above, such excess shall be deemed
to arise solely from Employer Matching Contributions described in
Section 4.01(b) hereof and the amount of such contributions constituting the
excess shall be treated as a Forfeiture for the Year. In the event that all or
any portion of such excess cannot be treated as a Forfeiture for such limitation
year because of the application of paragraph (a), above, the amount which cannot
be so treated shall be held in a suspense account until it can be so treated in
a subsequent Year, and no further Additions shall be made to Participants’
accounts until the amount in such suspense account has been fully allocated.
Notwithstanding any provision to the contrary herein contained, if this Plan
terminates during any limitation year in which such suspense account cannot be
disposed of because of the application of paragraph (a), above, the amount in
the suspense account shall revert to the Employers.     (c)   For purposes of
this limitation, all defined benefit plans of the Employer, whether or not
terminated, are to be treated as one defined benefit plan and all defined
contribution plans of the Employer, whether or not terminated, are to be treated
as one defined contribution plan. The extent to which a Participant’s annual
Additions under the Plan shall be reduced as compared to the extent to which his
annual benefits or Additions under any other plans shall be reduced in order to
achieve compliance with the limitations of Section 415 of the Code shall be
determined by the Committee in such a manner as to maximize the aggregate
benefits payable to such Participant. If such reduction is under this Plan, the
Committee shall advise the affected Participant of any additional limitations on
his annual benefits required by this paragraph.     (d)   The above limitations
are intended to comply with the provisions of Section 415 of the Code, so that
the maximum benefits provided by plans of the Employers shall be exactly equal
to the maximum amounts allowed under Section 415 of such Code and regulations
thereunder. If there is any discrepancy between the provisions of Section 415 of
such Code and the provisions of this Plan, such discrepancy shall be resolved in
such a way as to give full effect to the provisions of such Section 415.     (e)
  For purposes of this Plan, the “limitation year” shall be the Plan Year.

Page 37

 



--------------------------------------------------------------------------------



 



5.04 Top-Heavy Provisions
        The following provisions shall become effective in any Year in which the
Plan is determined to be a Top-Heavy Plan:

  (a)   Determination of Top-Heavy Status. The Plan will be considered a
Top-Heavy Plan for the Year if as of the last day of the preceding Plan Year,
(the “determination date”):

  (1)   The value of the sum of Employer Contribution Accounts and Salary
Reduction Contribution Accounts (but not including any allocations to be made as
of such last day of the Year except contributions actually made on or before
that date and allocated pursuant to Section 5.02(b) or 5.02(c)) of Participants
who are Key Employees and their Beneficiaries exceeds sixty percent (60%) of the
value of the sum of Employer Contribution Accounts and Salary Reduction
Contribution Accounts (but not including any allocations to be made as of such
last day of the Year, except contributions actually made on or before that date
and allocated pursuant to Section 5.02(b)or 5.02(c)of all Participants and their
Beneficiaries (the “60% Test”) or (2) the Plan is part of a required aggregation
group (within the meaning of Code Section 416(g)(2)) and the required
aggregation group is top-heavy. However, and notwithstanding the results of the
“60% Test”, the Plan shall not be considered a Top-Heavy Plan for any Year in
which the Plan is a part of a required or permissive aggregation group (within
the meaning of Section 416(g)(2)) which is not top-heavy. For purposes of the
60% Test for any Plan Year, (i) the value of the Employer and Salary Reduction
Contribution Accounts of individuals who are former Key Employees shall not be
taken into account, (ii) the value of the Employer and Salary Reduction
Contribution Accounts of individuals who have not rendered services to the
Employers for the one (l)-year period ending on the determination date shall not
be taken into account, and (iii) any contribution of eligible rollover
contributions, or any plan-to-plan transfer described in Section 4.05 hereof,
shall not be treated as part of the Participant’s Employer or Salary Reduction
Contribution Account.     (2)   Aggregation shall be determined as follows:

  (A)   Aggregation Group.

  (i)   Required Aggregation. The term “aggregation group” means:

  (I)   each plan of the Employer in which a Key Employee is a participant, and
    (II)   each other plan of the Employer that enables any plan described in
subclause (I) to meet the requirements of Section 401(a)(4) or 410.

Page 38

 



--------------------------------------------------------------------------------



 



  (ii)   Permissive Aggregation. The Employer may treat any plan not required to
be included in an aggregation group under clause (i) as being part of such group
if such group would continue to meet the requirements of Code Sections 401(a)(4)
and 410 with such plan being taken into account.

  (B)   Top-Heavy Group. The term “top-heavy group” means any aggregation group
if:

  (i)   the sum (as of the determination date) of:

  (I)   the present value of the cumulative accrued benefits for Key Employees
under all defined benefit plans included in such group, and     (II)   the
aggregate of the accounts of Key Employees under all defined contribution plans
included in such group,

  (ii)   exceeds sixty percent (60%) of a similar sum determined for all
Employees.

  (b)   Minimum Allocations. Notwithstanding the provisions of Sections 5.02(b)
and 5.02(c), for any Year during which the Plan is deemed a Top-Heavy Plan, the
amount of Employer contribution for the Year to be allocated to the Employer
Contribution Account of each Participant who is not a Key Employee and who is
employed by the Employers on the last day of the Year shall not be less than the
lesser of (i) three percent (3%) of the Participant’s total compensation for the
Year or (ii) the percentage obtained by dividing the amount allocated to the
Salary Reduction Contribution Account and Employer Contribution Account of the
most highly compensated Key Employee for the Year by so much of the total
compensation of such Key Employee for the Year as does not exceed $150,000 (as
automatically increased in accordance with Treasury Department regulations);
provided, however, that an amount allocated to the Salary Reduction Contribution
Account of a Participant who is not a Key Employee shall not be considered in
determining the minimum allocation for such Participant hereunder; provided,
further, that the requirements of this paragraph (b) shall not apply to the
extent that the minimum allocations set forth herein are made under another
defined contribution plan maintained by the Employer.

        Employer Matching Contributions shall be taken into account for purposes
of satisfying the minimum allocation requirements of Code Section 416(c)(2) and
the Plan. The preceding sentence shall apply with respect to Employer Matching
Contributions under the Plan or, if the Plan provides that the minimum
allocation requirement shall be met in another plan, such other plan. Employer
Matching Contributions that are used to satisfy the minimum allocation
requirements shall be treated as Employer Matching Contributions for purposes of
the Actual
Page 39

 



--------------------------------------------------------------------------------



 



Contribution Percentage Test and other requirements of Section 401(m) of the
Code.
        Notwithstanding the foregoing, the Employer may provide, in an addendum
to this Plan, that the minimum benefit requirement shall be met in another plan
(including another plan that consists solely of a cash or deferred arrangement
which meets the requirements of Section 401(k)(12) of the Code and matching
contributions with respect to which the requirements of Section 401(m)(11) of
the Code are met). The addendum should include the name of the other plan, the
minimum benefit that will be provided under such other plan, and the employees
who will receive the minimum benefit under such other plan.

  (c)   “Total Compensation” Defined. The term “total compensation” as used in
this Section 5.04 shall have the same meaning as that set forth in
Section 415(c)(3) of the Code.

Page 40

 



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFITS
6.01 Retirement or Disability
        If a Participant’s employment with his Employer is terminated at or
after his normal retirement date, or if his employment is terminated prior to
his normal retirement date because of Disability, he shall be entitled to
receive the entire amount then in each of his Accounts in accordance with
Section 6.04. The “entire amount” in a Participant’s Accounts at termination of
employment shall include any Employer Contribution to be made pursuant to
Section 4.01 for the Year of termination of employment but not yet allocated. If
a Participant remains in employment after his normal retirement date, he shall
continue to be treated as an active Participant hereunder. For purposes of this
Plan, the term “normal retirement date” means, with respect to a Participant,
the first day of the month coincident with, or immediately following, his
attainment of age sixty-five (65)
6.02 Death
        In the event that the termination of employment of a Participant is
caused by his death, the entire amount then in each of his Accounts shall be
paid to his Beneficiary in accordance with Section 6.04 after receipt by the
Committee of acceptable proof of death. The “entire amount” in a Participant’s
Accounts at termination of employment shall include any Employer contributions
to be made pursuant to Section 4.01 for the Year of termination of employment
but not yet allocated.
6..03 Termination for Other Reasons
        If a Participant’s employment with his Employer is terminated before his
normal retirement date for any reason other than Disability or death, the
Participant shall be entitled to the sum of:

  (a)   The entire amount credited to both his Salary Reduction Contribution
Account (including any Salary Reduction Contributions to be made to such account
for the Year of termination of employment but not yet allocated) and his
Rollover Account, plus     (b)   An amount equal to the “vested percentage” of
his Employer Contribution Account balance (including any Employer Contributions
to be made to such account for the Year of termination of employment but not yet
allocated). Such vested percentage shall be determined in accordance with the
following schedule:

Page 41

 



--------------------------------------------------------------------------------



 



                  Years of Service   Vested Percentage   Forfeited Percentage
Less than 1
    0 %     100 %
1 but less than 2
    20 %     80 %
2 but less than 3
    40 %     60 %
3 but less than 4
    60 %     40 %
4 but less than 5
    80 %     20 %
5 or more
    100 %     0 %

        Payment of benefits due under this Section shall be made in accordance
with Section 6.04 or, if applicable, Section 6.05. Notwithstanding any provision
to the contrary herein contained, a Participant shall be fully vested in his
Employer Contribution Account balance upon his attainment of age sixty-five
(65) . In the event that the Plan is amended to change the vesting schedule set
forth above, a Participant with at least three (3) years of Service shall have
the right to elect that his vested percentage be determined pursuant to the
vesting schedule in effect prior to the amendment.
6.04 Payments of Benefits
        The following provisions shall apply with respect to the method and
timing of benefit payments hereunder:

  (a)   In General. Payment of a Participant’s (or Former Participant’s)
benefits upon entitlement under Sections 6.01-6.03 hereof shall commence as soon
as administratively feasible following the receipt by the Trustee of the last
contribution made on behalf of such Participant or Former Participant; provided
that payment in no event shall commence earlier than the end of the month
immediately following the month in which such entitlement occurs; provided
further that payment prior to the date set forth in the immediately following
sentence shall be made only upon completion by the recipient of a distribution
request in such form as may be specified from time to time by the Committee;
provided further that, in the case of a Participant or Former Participant whose
vested account balance exceeds $5,000, such account balance shall not be
distributed without the consent of the Participant or Former Participant, unless
such Participant or Former Participant has attained age sixty-five (65).     (b)
  Latest Commencement Date. However, and notwithstanding anything to the
contrary herein contained, payment of his benefits must commence no later than
the earlier of (i) the Required Beginning Date applicable to the Participant or
Former Participant pursuant to Section 6.05(b)(5)(v) hereof, or (ii) unless a
Participant or Former Participant elects otherwise (which can be no later than
the date specified in clause (i) of this sentence), the sixtieth (60th) day
after the latest of the close of the Year in which the Participant attains age
sixty-five (65) or incurs a Severance from Service; provided that, in the case
of clause (ii) of this sentence, if the amount of a payment cannot be
ascertained by such sixtieth (60th) day, a payment retroactive to such date may
be made no later than sixty (60) days after the earliest date on which the
amount of such payment can be ascertained.

Page 42

 



--------------------------------------------------------------------------------



 



  (c)   Distribution Before Age 591/2. If a Participant or Former Participant
elects that a benefit payment be made to him before his attainment of age
fifty-nine and one-half (591/2), the Participant or Former Participant shall be
advised by the Committee that an additional income tax may be imposed equal to
ten percent (10%) of the portion of the amount so received which is included in
his gross income for the taxable year of receipt unless, among others, (i) such
distribution is made on account of death or Disability, (ii) such distribution
is part of a scheduled series of substantially equal periodic payments for the
life of the Participant or Former Participant (or the joint life expectancies of
the Participant or Former Participant and his Beneficiary, (iii) such
distribution is used to pay medical expenses to the extent deductible under
Section 213 of the Code (determined without regard to whether the Participant or
Former Participant itemizes deductions), (iv) such distribution is made to an
alternate payee pursuant to a “qualified domestic relations order” described in
Section 9.03 hereof, or (v) such distribution is made to a Participant by reason
of “early retirement.” For purposes of the preceding sentence, a Participant who
terminates employment on or after his attainment of age 55 for reasons other
than death, Disability or normal retirement shall be treated as having separated
from service by reason of early retirement and shall be entitled to that portion
of his benefit determined pursuant to Section 6.03 hereof, to be payable,
subject to the foregoing provisions of this Section 6.04, as of the date of his
early retirement.

  (d)   Forms of Payment. The Committee shall direct the Trustee to distribute
the Participant’s (or Former Participant’s) benefits in any one of the following
two methods, as elected by the recipient:

  (1)   In a lump sum; or     (2)   In periodic payments of substantially equal
amounts for a specified number of years not in excess of ten (10) (or, if less,
the life expectancy of the Participant or Former Participant or the joint life
expectancy of the Participant or Former Participant and his Beneficiary
designated in accordance with Section 6.06), in which event the unpaid balance
shall continue to receive an Income allocation in accordance with Section
5.02(a)). Such periodic payments shall be made not less frequently than
annually. If periodic payments are made to a Participant or Former Participant
prior to his death and if the Participant or Former Participant dies before
receiving all payments to which he was entitled, the remaining payments shall be
made in accordance with Section 6.05(b)(4)(i). If the Participant or Former
Participant dies before payment of his benefits has commenced, his benefits must
be distributed in accordance with Section 6.05(b)(4)(ii).

        Notwithstanding any provision of this Section 6.04 to the contrary, a
Participant, Former Participant, or Beneficiary who has previously elected to
receive benefits in periodic payments of substantially equal amounts for a
specified number of years may, at any time, elect to have
Page 43

 



--------------------------------------------------------------------------------



 



the remaining balance of such benefits paid in a lump sum as soon as practicable
following such election. The amount which a Participant, Former Participant, or
Beneficiary is entitled to receive at any time and from time to time may be paid
in cash or in securities, or in any combination thereof, provided no
discrimination in value results therefrom. In all cases, distributions from the
Plan will be made in accordance with the requirements of Section 401(a)(9) of
the Code and the Treasury Department regulations thereunder, including the
minimum distribution incidental benefit requirements.

  (e)   Special Rules Applicable to Married Participants in Limited
Circumstances. Notwithstanding the preceding provisions of this Section 6.04,
the following special rules shall apply with respect to payments made to or on
behalf of a married Participant or a married Former Participant who received a
transfer to this Plan of assets (other than a transfer made pursuant to a
qualifying rollover distribution described in Section 4.04 hereof), from a plan
described in Section 401(a)(l l)(b)(i) and (ii) of the Code:

  (1)   Pre-Retirement Survivor Annuity. Any death benefits payable pursuant to
Section 6.02 hereof, shall be paid to the Participant’s (or Former
Participant’s) surviving spouse in the form of a life annuity; provided,
however, that, at any time prior to the Participant’s (or Former Participant’s)
death, the Participant or Former Participant and his spouse may, by written
election acknowledging the effect of such election, direct that such death
benefits be payable to one or more other Beneficiaries and in a form provided
under paragraph (a) above.     (2)   Qualified Joint and Survivor Annuity. Any
benefits payable under Section 6.01 or 6.03 hereof, shall be paid in the form of
a joint and survivor annuity under which a monthly amount is payable to the
Participant or Former Participant for his life, and, upon his death, no less
than fifty percent (50%), nor more than one hundred percent (100%), of such
monthly amount is payable to his spouse, if surviving, for the remainder of the
spouse’s life; provided, however, that within a period beginning ninety
(90) days prior to the date on which benefits commence, the Participant or
Former Participant and his spouse may, by a written election acknowledging the
effect of such election, direct that the Participant’s (or Former Participant’s)
benefits be paid in a form provided under paragraph (a) above.

  (f)   Distribution of Small Amounts. Notwithstanding the preceding provisions
of this Section 6.04, a Participant’s (or Former Participant’s) benefits
hereunder shall in all events be paid in a lump sum if the total of such
benefits is $5,000 or less; provided, however, that unless earlier distribution
is requested by the distributee, no payment shall be made prior to the end of
the year in which entitlement to such payment occurs. In determining the value
of a Participant’s nonforfeitable benefit for this purpose, the Plan shall
disregard that portion of the Participant’s benefit

Page 44

 



--------------------------------------------------------------------------------



 



      that is attributable to Rollover Contributions (and earnings allocable
thereto) within the meaning of Sections 402(c), 403(a)(4), 403(b)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code, Effective March 28, 2005, in the
event such a distribution is greater than $1,000, if the participant does not
elect to have such distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover or to receive the distribution
directly following entitlement to such distribution, then the Committee will pay
the distribution in a direct rollover to an individual retirement plan
designated by the Committee.

  (g)   Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary, the recipient of all or any portion of a Participant’s (or Former
Participant’s) benefits, other than a Beneficiary who is not a surviving spouse,
may elect, in the manner prescribed by the Committee, to have any portion of an
eligible rollover distribution paid directly to an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, a qualified trust described in Section 401 (a) of the Code,
an annuity contract described in Section 40.3(b) of the Code, or an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state (and which agrees to separately account for amounts
transferred into such plan from this Plan), that will accept the eligible
rollover distribution, as specified by the recipient. For purposes of this
Section 6.04(g), an “eligible rollover distribution” shall mean any distribution
of all or any portion of the balance to the credit of the recipient, except
(i) a distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the recipient or the joint lives (or joint life expectancies) of
the recipient and the recipient’s designated Beneficiary, or for a specified
period of ten (10) years or more; (ii) a distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; (iii) the portion
of any distribution that is not includible in gross income; or (iv) any hardship
distribution described in Section 401(k)(2)(B)(i)(IV) of the Code. An eligible
rollover distribution shall include after-tax employee contributions which are
not includible in gross income. However, such after-tax employee contributions
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in Section 401 (a) or 403(a) of the Code that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

6.05 Required Minimum Distributions

  (a)   In General

  (1)   Subject to the provisions of this Section 6.05, commencement of a
benefit will, unless the Participant elects otherwise in writing, begin not
later than

Page 45

 



--------------------------------------------------------------------------------



 



      the 60th day after the later of (i) the close of the Plan Year in which
the Participant attains his normal retirement date hereunder or (ii) the close
of the Plan Year which contains the date on which the Participant incurs a
Severance from Service.

  (2)   Notwithstanding any provision of the Plan to the contrary, all
distributions required under this Section will be determined and made in
accordance with the Treasury Regulations issued under Code Section 401(a)(9) on
April 17, 2002 and June 14, 2004

(b)   Mandatory Distributions. The following provisions incorporate the IRS
Model Amendment relating to mandatory distributions and shall apply for purposes
of determining required minimum distributions effective for Plan Years beginning
on and after January 1, 2003. Capitalized terms not otherwise defined herein
shall have the meanings ascribed in paragraph (b)(5) of this Section 9.05

  (1)   TEFRA. Notwithstanding the following provisions of this paragraph (b),
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.     (2)   Time and Manner of Distribution.

  (i)   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.     (ii)   Death of Participant Before
Distributions Begin. If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

  (A)   If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.     (B)   If the
Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, then distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.     (C)   If there is no designated Beneficiary as
of September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December

Page 46



--------------------------------------------------------------------------------



 



  31   of the calendar year containing the fifth anniversary of the
Participant’s death.

  (D)   If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.05(b)(2)(ii),
other than Section 6.05(b)(2)(ii)(A), will apply as if the surviving spouse were
the Participant.

      For purposes of this Section 6.05(b)(2)(ii) and Section 6.05(b)(4), unless
Section 6.05(b)(2)(ii)(D) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 6.05(b)(2)(ii)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 6.05(b)(2)(ii)(A). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 6.05(b)(2)(ii)(A)), the date
distributions are considered to begin is the date distributions actually
commence.     (iii)   Forms of Distribution. Unless the Participant’s interest
is distributed in the form of an annuity purchased from an insurance company or
in a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 6.05(b)(2) and (3). If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of Section 401(a)(9) of the
Code and the Treasury Regulations issued thereunder.

  (3)   Required Minimum Distributions During Participant’s Lifetime.

  (i)   Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

  (A)   the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in Section
l.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

Page 47

 



--------------------------------------------------------------------------------



 



  (B)   if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

  (ii)   Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6.05(b)(3) beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant’s date of death.

  (4)   Required Minimum Distributions After Participant’s Death.

  (i)   Death On or After Date Distributions Begin.

  (A)   Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

  (I)   The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.     (II)   If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

Page 48

 



--------------------------------------------------------------------------------



 



  (III)   If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

  (B)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

  (ii)   Death Before Date Distributions Begin.

  (A)   Participant Survived by Designated Beneficiary. Except as may be elected
pursuant to Section 6.05(b)(4)(iii)(A) if the Participant dies before the date
distributions begin and there is a designated Beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in Section 6.05(b)(4)(i).     (B)   No
Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.     (C)   Death of Surviving
Spouse Before Distributions to Surviving Spouse Are Required to Begin. If the
Participant dies before the date distributions begin, the Participant’s
surviving spouse is the Participant’s sole designated Beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 6.05(b)(2)(ii)(A), this Section 6.05(b)(4)(ii)
will apply as if the surviving spouse were the Participant.

Page 49

 



--------------------------------------------------------------------------------



 



  (iii)   Certain Elections Allowed.

  (A)   Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.
Participants or Beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in Sections 6.05(b)(2)(ii) and
6.05(b)(4)(ii) hereof applies to distributions after the death of a Participant
who has a designated Beneficiary. The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under Section 6.05(b)(2)(ii), or by September 30 of the
calendar year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death. If neither the Participant nor
Beneficiary makes an election under this paragraph, distributions will be made
in accordance with Sections 6.05(b)(2)(ii) and 6.05(b)(4)(ii).     (B)  
Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions. A designated Beneficiary who is
receiving payments under the 5-year rule may make a new election to receive
payments under the life expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the life
expectancy rule for all distribution calendar years before 2004 are distributed
by the earlier of December 31, 2003 or the end of the 5-year period.

  (5)   Definitions.

  (i)   Designated beneficiary. The individual who is designated as the
Beneficiary under Section 6.06 hereof and is the designated beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-l, Q&A-4,
of the Treasury Regulations.     (ii)   Distribution calendar year. A calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section 6.05(b)(2)(ii). The
required minimum distribution for the Participant’s first distribution calendar
year will be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other distribution calendar years, including
the required

Page 50

 



--------------------------------------------------------------------------------



 



      minimum distribution for the distribution calendar year in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that distribution calendar year.

  (iii)   Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.     (iv)  
Participant’s account balance. The account balance as of the last valuation date
in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.     (v)   Required beginning date. A Participant’s Required
Beginning Date is April 1 of the calendar year immediately following the later
of the calendar year in which the Participant attains age seventy and one-half
(70½) or the calendar year in which the Participant terminates employment with
the Employer. Notwithstanding the foregoing, with respect to a Participant who
is a five-percent (5%) owner, as described in Section 401(a)(9)(C)(ii)(I) of the
Code, the Required Beginning Date for such Participant is April 1 of the
calendar year following the calendar year in which he attains age seventy and
one-half (70½).

6.06 Designation of Beneficiary
     Each Participant or Former Participant from time to time may designate any
person or persons (who may be designated contingently or successively and who
may be an entity other than a natural person) as his Beneficiary or
Beneficiaries to whom his Plan benefits are paid if he dies before receipt of
all such benefits. Each Beneficiary designation shall be on a form prescribed by
the Committee and will be effective only when filed with the Committee during
the Participant’s (or Former Participant’s) lifetime. Each Beneficiary
designation filed with the Committee will cancel all Beneficiary designations
previously filed with the Committee. Except as otherwise provided below, the
revocation of a Beneficiary designation, no matter how effected, shall not
require the consent of any designated Beneficiary.
Page 51

 



--------------------------------------------------------------------------------



 



     If any Participant or Former Participant fails to designate a Beneficiary
in the manner provided herein, or if the Beneficiary designated by a deceased
Participant or Former Participant dies before him or before complete
distribution of the Participant’s (or Former Participant’s) benefits, the
Committee shall direct the Trustee to distribute such Participant’s (or Former
Participant’s) benefits (or the balance thereof) to his surviving spouse or, if
he has no surviving spouse, then, in the Committee’s discretion, to either:

  (a)   any one or more of the next of kin of such Participant or Former
Participant, and in such proportions as the Committee determines; or     (b)  
the estate of the last to die of such Participant or Former Participant and his
Beneficiary or Beneficiaries.

     Notwithstanding any provision to the contrary herein contained, the
designation, by a married Participant or a married Former Participant, of a
Beneficiary other than his spouse shall require the written consent of such
spouse. The consent must name the designated Beneficiary or Beneficiaries who
are to be the recipients of the Participant’s (or Former Participant’s)
benefits. The spouse’s consent must acknowledge the effect of the election and
be witnessed by a notary public or Plan representative.
6.07 Loans to Participants
       The Committee is authorized to establish a program of Participant loans
from the Trust Fund. In addition to such rules and regulations as the Committee
may adopt, all loans shall comply with the following rules and conditions:

  (a)   The source for such loan may include the Participant’s Salary Reduction
Contribution Account and the vested portion of his Employer Matching
Contribution Account. The Start-Up Contribution Account and the Annual
Retirement Contribution Account shall not be available for funding a loan.    
(b)   An application for a loan by a Participant shall be made in writing to the
Committee, whose action thereon shall be final.     (c)   The period of
repayment for any loan shall be arrived at by agreement between the Committee
and the borrower, but such period in no event shall exceed five (5) years;
provided, however, that such period may exceed five (5) years where the proceeds
of the loan are to be used to acquire a dwelling which is to be used within a
reasonable time as the principal residence of the Participant. The loan (i) must
be in level payments, made not less frequently than quarterly, over the term of
the loan, with privilege of prepayment, in whole (but not in part), at any time,
and (ii) prior to termination of the borrowing Participant’s employment, shall
be repaid by payroll deduction. Within the limitations of the immediately
preceding sentence, the precise manner and frequency of payments shall be
determined by the Committee at the time that the loan is made.     (d)   Each
loan made to a Participant shall be secured by (i) an assignment and pledge of
not more than 50%, as determined immediately after the origination of the loan

Page 52

 



--------------------------------------------------------------------------------



 



      as of the current Valuation Date, of his right, title and interest in and
to his Salary Reduction Contribution Account plus the vested portion of his
Employer Matching Contribution Account, and (ii) his promissory note for the
amount of the loan, including interest payable to the order of the Trustee. A
“default” shall occur upon the failure by a Participant to make payment under
the loan by the end of the calendar quarter following the calendar quarter in
which the due date of such payment occurred; provided that in the case of a
Participant who is on an Authorized Leave of Absence, no default shall occur
until the end of a twelve (12)-month period beginning on such due date. Upon
default, the entire remaining principal balance of the loan shall be treated as
a deemed distribution to the Participant from the Plan, and the amount of such
deemed distribution shall be reported to the Internal Revenue Service on Form
W2-P or Form 1099-R, as appropriate.

  (e)   Each loan shall bear a rate of interest equal to the interest rate
charged by commercial lenders under similar circumstances. The Committee shall
determine such interest rate by applying the provisions of the immediately
preceding sentence.     (f)   No loan shall be made in an amount less than
$1,000. No more than two loans may be outstanding at any time; provided that, in
the case of a Participant who makes a direct transfer to this Plan of eligible
rollover amounts pursuant to Code Section 401(a)(31), if such transfer consists
of amounts to the credit of such Participant under the Thrall Plan described in
Section 3.10 hereof and includes the unpaid balances of any loans made under
such Thrall Plan, then, with respect to such Participant, the total number of
loans outstanding hereunder shall be the greater of (i) two (2) or (ii) the
total number of such transferred loans.     (g)   No amount shall be loaned to a
Participant which would cause his outstanding loan balance under the Plan to
exceed the lesser of (1) or (2), where:

  (1)   is $50,000 reduced by the excess of the highest outstanding balance of
loans to such Participant over the twelve (12) month period ending on the day
before the loan is made over the outstanding balance of loans to such
Participant on the date the loan is made, and     (2)   is one-half (½) of the
value of his Salary Reduction Contribution Account and the vested portion of his
Employer Contribution Account as of the current Valuation Date.

  (h)   No distribution (other than a hardship withdrawal described in
Section 6.08(a) hereof) shall be made to any Participant or Former Participant
or to a Beneficiary of any such Participant unless and until all unpaid loans of
such Participant have been liquidated. Foreclosure against a Participant’s
Employer Contribution Account and Salary Reduction Contribution Account shall
occur immediately upon default and shall result in the reduction of such account
balances to the extent of unpaid principal; provided that there shall be no
foreclosure against a

Page 53

 



--------------------------------------------------------------------------------



 



      Participant’s account balances until the occurrence hereunder of an event
permitting distribution of such account balances.

  (i)   Loans shall be made available to Former Participants who are
parties-in-interest only as required by ERISA and Department of Labor
guidelines.     (j)   Any loan made prior to January 1, 2005 under the Plan
shall continue to be governed by the provisions of the Plan as in effect prior
to such date and applicable to such loan.     (k)   The Committee may from time
to time promulgate such additional procedures as it deems necessary, in its sole
discretion, for the governance of Plan loans; provided that such procedures
shall be consistent with the foregoing provisions of this Section 6.07 and shall
be applied in a uniform and nondiscriminatory manner.     (l)   Loan repayments
will be suspended under this Plan, as permitted under Code Section 414(u)(4), on
behalf of those Participants who are on an Authorized Leave of Absence because
of “qualified military service,” as defined in Code Section 414(u).     (m)   To
the extent that a Participant who has an outstanding loan is on an Authorized
Leave of Absence, such Participant shall be permitted to make direct payments to
repay his loan, the precise manner and frequency of which shall be determined by
the Committee in its sole discretion at the time that such Participant’s
Authorized Leave of Absence commences. In addition, if the Participant’s
Authorized Leave of Absence is unpaid, the Committee may, in its sole
discretion, suspend the Participant’s loan payments during a period of not more
than twelve (12) months; provided, however, that the Participant’s loan must be
repaid by the latest date permitted under Code Section 72(p)(2)(B) and the loan
payments due after the Authorized Leave of Absence ends (or, if earlier, after
the first year of the Authorized Leave of Absence) must not be less than those
required under the terms of the original loan. To the extent that a Former
Participant who has an outstanding loan on the date of his termination of
employment with the Employers is not eligible to receive a distribution from the
Plan due to the application of the distribution restrictions of Code
Section 401(k)(2)(B)(ii), such Former Participant shall be permitted to repay
his loan as if he were still an active Participant hereunder, with the precise
manner and frequency of loan payments to be determined by the Committee in its
sole discretion at the time that such Former Participant’s employment is
terminated.     (n)   Effective for Plan loans made after December 31, 2001,
Plan provisions prohibiting loans to any owner-employee or shareholder-employee
shall cease to apply.

  6.08   In-Service Withdrawals

  (a)   Hardship Withdrawal from Salary Reduction Contribution Account. No
amounts may be withdrawn by a Participant from his Salary Reduction Contribution

Page 54

 



--------------------------------------------------------------------------------



 



      Account prior to termination of employment with the Employers except to
the extent of an election made in accordance with the following:

  (1)   If the Participant elects a withdrawal prior to the date on which he
attains age 59½, such withdrawal (i) may not include any earnings accrued after
1988 and (ii) will require the consent of the Committee. Such consent shall be
given only if the Participant is able to demonstrate financial hardship. The
Committee will determine that the Participant has properly demonstrated
financial hardship only if the Participant demonstrates that the purpose of the
withdrawal is to meet his immediate and heavy financial needs, the amount of the
withdrawal does not exceed such financial needs, and the amount of the
withdrawal is not reasonably available from other resources. The Participant
will be considered as having demonstrated that the purpose of the withdrawal is
to meet his immediate and heavy financial needs only if he represents that the
distribution is on account of:

  (A)   medical expenses (as described in Section 213(d) of the Code) incurred
(or required to be paid in advance to obtain medical care) by the Participant,
his spouse or any of his dependents;     (B)   the purchase (excluding mortgage
payments) of a principal residence for the Participant;     (C)   the payment of
tuition and related educational fees for the next twelve (12) months of
post-secondary education for the Participant, his spouse, children or
dependents; or     (D)   foreclosure on the mortgage of, or eviction from, the
Participant’s principal residence.

  (2)   Moreover, the Participant will be considered as having demonstrated that
the amount of the withdrawal is unavailable from his other resources and in an
amount not in excess of that necessary to satisfy his immediate and heavy
financial needs only if each of the following requirements is satisfied:

  (A)   the Participant represents that the distribution is not in excess of the
amount of his immediate and heavy financial needs; and     (B)   the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available to him under all plans currently maintained
by the Employers.

  (3)   In the event of any withdrawal by a Participant pursuant to this
subparagraph (1), such Participant’s Salary Reduction Contributions under
Section 4.02 and his contributions under all other employee plans maintained by
the Employers shall be suspended for a period of six (6).

Page 55

 



--------------------------------------------------------------------------------



 



      months, and the Participant may authorize no further Salary Reduction
Contributions until the first business day immediately following such six
(6) month period of suspension. Withdrawal elections under this subparagraph
(1) may be made at any time but not more frequently than once each Plan Year.
All withdrawals under this subparagraph shall be made in accordance with the
provisions of Section 6.04 hereof, relating to the form of payment. To the
extent elected by a Participant, any hardship withdrawal made pursuant to this
subparagraph (1) to such Participant shall be increased by an amount equal to
the lesser of (i) all Federal, state and local income taxes and associated
penalties (including, if applicable, the additional income tax described in
Section 6.04(c) hereof) imposed with respect to such hardship withdrawal or
(ii) the amount, if any, in such Participant’s Salary Reduction Contribution
Account in excess of such hardship withdrawal.

  (b)   Post Age 59½ Withdrawal from Salary Reduction Contribution Account. If
the Participant elects a withdrawal on or after the date on which he attains age
59½, such a withdrawal will not require the consent of the Committee and may be
made for any purpose and at any time from his Salary Reduction Contribution
Account; provided that any such withdrawal must be in the form of a lump sum.  
  (c)   Post Age 59½ Withdrawal from Matching Contribution Account. A
Participant may elect to receive a lump-sum distribution of the vested amount in
his Employer Matching Contribution Account at any time after such Participant or
Former Participant attains age fifty-nine and one-half (59½).     (d)  
Withdrawal or Distribution from Rollover Account. A Participant may elect to
receive a lump-sum distribution of his Rollover Account at any time for any
purpose.     (e)   Spousal Consent. If the Participant is married, his spouse
must specifically consent to a withdrawal under this Section 6.08 within a
period which is ninety (90) days prior to the date on which the withdrawal is
made.     (f)   Administrative. Withdrawal elections under this Section 6.08
shall be made on written forms supplied by the Committee for such purpose.

  6.09   Partial Withdrawals Following Termination of Employment Prior to
Complete Distribution

  (a)   Salary Reduction Contribution Account. Subject to the foregoing
provisions, a Former Participant who is entitled to a distribution under
Section 6.04 but who has not yet elected to receive such distribution may elect
a withdrawal under Section 6.08(a) or (b) prior to the time that complete
distribution is made if such Former Participant elects to take a distribution as
of the end of the next calendar quarter in the form of a lump sum in accordance
with Section 6.04 hereof.

Page 56

 



--------------------------------------------------------------------------------



 



  (b)   Matching Contribution Account. A Former Participant who is entitled to a
distribution under Section 6.04 but who has not yet elected to receive such
distribution may elect a withdrawal under this Section 6.09(b) prior to the time
that such complete distribution is made if such Former Participant elects to
take a distribution in the form of a lump sum at the time specified in, and in
accordance with, Section 6.04 hereof.     (c)   Withdrawal or Distribution from
Rollover Account. A Former Participant who is entitled to a distribution under
Section 6.04 but who has not yet elected to receive such distribution may elect
to receive a lump-sum distribution of his Rollover Account at any time for any
purpose.     (d)   Administrative and Spousal Consent. Withdrawal elections
under this Section 6.09 shall be made on written forms supplied by the Committee
for such purpose. If the Former Participant is married, his spouse must
specifically consent to a withdrawal made under this Section 6.09 within a
period which is ninety (90) days prior to the date on which the withdrawal is
made.

  6.10   Payments to Alternate Payees. Any amounts payable to an “alternate
payee” pursuant to Section 414(p) of the Code (as defined in such Section) shall
be distributed to such payee in a lump sum as soon as reasonably possible after
such payee’s right to such distribution is established by a “qualified domestic
relations order” (as defined in such Section); provided that if the amount
distributable to such payee exceeds $5,000, such payee must consent to any such
distribution made prior to his or her attainment of age sixty-five (65). An
alternate payee shall be entitled to receive a distribution pursuant to this
paragraph (g) even though the associated Participant may be ineligible to
receive a distribution of any portion or all of his vested account balances
hereunder and notwithstanding that the related qualified domestic relations
order may mandate distribution to such alternate payee at a later date. This
paragraph (g) is intended to govern the timing of a distribution to an alternate
payee and shall not be construed to increase the amount of such distribution.

Page 57

 



--------------------------------------------------------------------------------



 



ARTICLE VII

TRUST FUND
7.01 General
     All contributions under this Plan shall be paid to the Trustee and
deposited in the Trust Fund. All assets of the Trust Fund, including investment
income, shall be retained for the exclusive benefit of Participants, Former
Participants, and Beneficiaries and shall be used to pay benefits to such
persons or to pay administrative expenses of the Plan and Trust Fund to the
extent not paid by the Employers and, except as provided in Section 5.02(b) and
below, shall not revert to or inure to the benefit of the Employers.
     Notwithstanding anything herein to the contrary and pursuant to
Section 403(c)(2) of ERISA, upon an Employer’s request, a contribution which was
made by reason of a mistake of fact, or conditioned upon the initial
qualification of the Plan or upon the deductibility of the contribution under
Section 404 of the Code, shall be returned to the Employer within one year after
the payment of the contribution, the denial of the qualification, or the
disallowance of the deduction (to the extent disallowed), whichever is
applicable. It is hereby acknowledged that (i) all contributions hereunder are
expressly conditioned on the deductibility of such contributions and (ii) the
continued existence of the Plan is conditioned on its tax-qualification.
     The Trustee shall generally have authority for the management and
investment of assets held in the Trust, to the extent provided in the Trust;
provided that a Participant, Former Participant, or Beneficiary shall have the
right, in accordance with procedures prescribed by the Committee, to direct the
Trustee as to the investment of assets in his Accounts. Any such investment
direction by a Participant, Former Participant, or Beneficiary shall consist
solely of the right to direct the extent to which assets shall be invested in
such investment media as may be selected from time to time by the Committee.
Upon commencement of Participation, a Participant shall be requested to indicate
the extent to which assets shall be invested in such media as may have been
selected on forms provided by the Committee for this purpose. A Participant,
Former Participant, or Beneficiary may elect to change his investment
allocations at such periodic intervals during a Plan Year as determined by the
Committee, in accordance with such procedures as the Committee may prescribe.
Should a Participant, Former Participant, or Beneficiary fail to provide the
Trustee with the investment directives described herein, the assets in such
individual’s Accounts shall be invested in accordance with such default option
or options as may be selected from time to time by the Committee and
communicated to such individual.
     A Participant, Former Participant or Beneficiary is entitled to direct the
exercise of voting rights with respect to the shares of Company common stock
allocated to said Participant’s (or Former Participant’s or Beneficiary’s)
Accounts (with the number of such allocated shares to be determined as of any
Valuation Date by dividing the then price per share into the total value of all
shares allocated to such Accounts). The Committee shall
Page 58

 



--------------------------------------------------------------------------------



 



obtain, as to all such common stock, directions from such Participant, Former
Participant, or Beneficiary as to how said shares are to be voted. The Committee
shall furnish such directions to the Trustee, who shall then vote the shares
accordingly. If, however, within a reasonable period of time prior to any
meeting of stockholders of the Company as may be specified by the Committee, no
instructions shall have been received by the Committee from such Participant(s),
Former Participant(s) or Beneficiary(ies), the Committee shall instruct the
Trustee to vote, in person or by proxy, such shares in the manner determined by
the Committee in its sole discretion.
     The Trustee shall vote any unallocated shares of Company common stock held
by it pursuant to written directions from the Committee.
7.02 Special Rules for HMGI Stock fund
     Notwithstanding the preceding, a Participant’s Accounts may be invested in
an equity fund consisting of the common stock of Halter Marine Group, Inc.
(“HMGI”). All shares of HMGI common stock (the “HMGI Shares”) received by the
Plan as a result of the Company’s distribution of HMGI Shares to its
shareholders shall be held in a separate equity fund (the “HMGI Stock Fund”).
For purposes of this Plan, such distribution shall be treated as a distribution
of income on the shares of common stock of the Company held by the Trust. Except
as otherwise provided in this Section 7.02, the HMGI Shares shall be treated in
the same manner as shares of the Company’s common stock.

  (a)   The HMGI Shares shall be allocated among the Participants’ Accounts on a
pro-rata basis based on the number of shares of common stock of the Company
allocated to each Participant’s Accounts as of March 31, 1997; provided,
however, that all such allocations shall be in whole shares of HMGI common
stock. To the extent that a Participant would be allocated a fractional HMGI
Share on March 31, 1997, such fraction will be sold and the proceeds shall be
invested in shares of the common stock of the Company.     (b)   The Trustee
shall not purchase any additional HMGI Shares. If the Trustee receives a
distribution of cash dividends on the HMGI Shares held in the HMGI Stock Fund,
such amounts shall be reinvested as if they were an additional contribution to
the Plan in accordance with each Participant’s most recent investment election.
    (c)   A Participant may on any business day direct the Trustee to liquidate
any portion of his investment in the HMGI Stock Fund and reinvest the proceeds
in another investment media; provided, however, that such Participant shall not
thereafter be permitted to invest such funds in the HMGI Stock Fund.

Page 59

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
8.01 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration
     The Fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given them under this Plan
or the Trust. In general, the Employers shall have the sole responsibility for
making the contributions provided for under Section 4.01, and the Company shall
have the sole authority to appoint and remove the Trustee, members of the
Committee and any Investment Manager which may be provided for under the Trust
and to amend or terminate, in whole or in part, this Plan or the Trust. The
Committee shall have the sole responsibility for the administration of this
Plan, which responsibility is specifically described in this Plan and the Trust.
The Trustee shall have responsibility for the administration of the Trust and
the management of the assets held under the Trust, to the extent provided in the
Trust and Article VII hereof. Each Fiduciary warrants that any directions given,
information furnished, or actions taken by it shall be in accordance with the
provisions of the Plan or the Trust, as the case may be, authorizing or
providing for such direction, information or action. Furthermore, each Fiduciary
may rely upon any such direction, information or action of another Fiduciary as
being proper under this Plan or the Trust, and is not required under this Plan
or the Trust to inquire into the propriety of any such direction, information or
action. It is intended under this Plan and the Trust that each Fiduciary shall
be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations and shall not be responsible for any act or
failure to act of another Fiduciary. No Fiduciary guarantees the Trust Fund in
any manner against investment loss or depreciation in asset value.
8.02 Appointment of Committee
     The Plan shall be administered by a Profit Sharing Committee consisting of
at least three persons who shall be appointed by and serve at the pleasure of
the Board of Directors of the Company. All usual and reasonable expenses of the
Committee may be paid in whole or in part by the Employers, and any expenses not
paid by the Employers shall be paid by the Trustee out of the principal or
income of the Trust Fund. Any members of the Committee who are Employees shall
not receive compensation with respect to their services for the Committee.
8.03 Claims Procedure
     The Committee shall make all determinations as to the right of any person
to a benefit. Any denial by the Committee of a claim for benefits under the Plan
by a Participant, Former Participant, or Beneficiary shall be stated in writing
by the Committee and delivered or mailed to the Participant, Former Participant,
or Beneficiary; and such notice shall set forth the specific reasons for the
denial, written to the best of the Committee’s ability in a manner that may be
understood without legal or actuarial counsel. In addition, the
Page 60

 



--------------------------------------------------------------------------------



 



Committee shall afford a reasonable opportunity to any Participant, Former
Participant, or Beneficiary whose claim for benefits has been denied for a
review of the decision denying the claim.
8.04 Records and Reports
     The Committee shall exercise such authority and responsibility as it deems
appropriate in order to comply with ERISA and governmental regulations issued
thereunder relating to records of Participant’s Service, account balances and
the percentage of such account balances which are nonforfeitable under the Plan;
notifications to Participants and Former Participants; annual registration with
the Internal Revenue Service; and annual reports to the Department of Labor.
8.05 Other Committee Powers and Duties
     The Committee shall have such duties and powers as may be necessary to
discharge its responsibilities hereunder, including, but not by way of
limitation, the following:

  (a)   to construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder;
    (b)   to prescribe procedures to be followed by Participants, Former
Participants, or Beneficiaries filing applications for benefits;     (c)   to
prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;     (d)   to receive from the
Employers and from Participants or Former Participants such information as shall
be necessary for the proper administration of the Plan;     (e)   to furnish the
Employer, upon request, such annual reports with respect to the administration
of the Plan as are reasonable and appropriate;     (f)   to receive, review and
keep on file (as it deems convenient or proper) reports of the financial
condition, and of the receipts and disbursements, of the Trust Fund from the
Trustee; and     (g)   to appoint or employ individuals to assist in the
administration of the Plan and any other agents it deems advisable, including
legal and actuarial counsel, the Trustee or any other Fiduciary.

     Subject to the right of the Committee to amend the Plan pursuant to the
last paragraph of Section 3.01 hereof, the Committee shall have no power to
materially add to, subtract from or modify any of the terms of the Plan, or to
change or add to any benefits provided by the Plan, or to waive or fail to apply
any requirements of eligibility for a benefit under the Plan.
Page 61

 



--------------------------------------------------------------------------------



 



8.06 Rules and Decisions
     The Committee may adopt such rules as it deems necessary, desirable, or
appropriate. All rules and decisions of the Committee shall be uniformly and
consistently applied to all Participants and Former Participants in similar
circumstances. When making a determination or calculation, the Committee shall
be entitled to rely upon information furnished by a Participant, Former
Participant, or Beneficiary, the Employers, the legal counsel of the Employers,
or the Trustee.
8.07 Committee Procedures
     The Committee may act at a meeting or in writing without a meeting. The
Committee shall elect one of its members as chairman, appoint a secretary, who
may or may not be a Committee member, and advise the Trustee of such actions in
writing. The secretary shall keep a record of all meetings and forward all
necessary communications to the Employers or the Trustee. The Committee may
adopt such bylaws and regulations as it deems desirable for the conduct of its
affairs. All decisions of the Committee shall be made by the vote of the
majority including actions in writing taken without a meeting. A dissenting
Committee member who, within a reasonable time after he has knowledge of any
action or failure to act by the majority, registers his dissent in writing
delivered to the other Committee members, the Employers and the Trustee, shall
not be responsible for any such action or failure to act.
8.08 Authorization of Benefit Payments
     The Committee shall issue directions to the Trustee concerning all benefits
which are to be paid from the Trust Fund pursuant to the provisions of the Plan,
and warrants that all such directions are in accordance with this Plan.
8.09 Application and Forms for Benefits
     The Committee may require a Participant or Former Participant to complete
and file with the Committee an application for a benefit and all other forms
approved by the Committee, and to furnish all pertinent information requested by
the Committee. The Committee may rely upon all such information so furnished it,
including the Participant’s (or Former Participant’s) current mailing address.
The failure by a Participant or Former Participant to file a claim for benefits
will not result in the forfeiture of any benefits which are otherwise
nonforfeitable under this Plan.
8.10 Facility of Payment
     Whenever, in the Committee’s opinion, a person entitled to receive any
payment of a benefit or installment thereof hereunder is under a legal
disability or is incapacitated in any way so as to be unable to manage his
financial affairs, the Committee may direct the Trustee to make payments to such
person or to his legal representative or to a relative or friend of such person
for his benefit, or the Committee may direct the Trustee to apply the payment
for the benefit of such person in such manner as the Committee considers
advisable. Any payment of a benefit or installment thereof in accordance with
the provisions of this Section
Page 62

 



--------------------------------------------------------------------------------



 



     shall be a complete discharge of any liability for the making of such
payment under the provisions of the Plan.
8.11 Indemnification
     The Employers shall indemnify and hold harmless each member of the
Committee against all loss, cost, expenses or damages, including attorneys’ fees
and court costs: (a) occasioned by any act or omission to act in connection with
the responsibility of such member for the administration of this Plan; or
(b) arising under or by virtue of the provisions of Part 4, Subtitle B, Title I
of ERISA; provided, however, that the Employers shall not indemnify and hold
harmless any such member against any loss, cost, expenses and damages occasioned
by the gross negligence or willful misconduct of such member.
8.12 Unclaimed Benefits
     During the time when a benefit hereunder is payable to any Participant,
Former Participant, or Beneficiary, the Committee, upon request by the Trustee,
or at its own instance, shall mail by registered or certified mail to such
Participant, Former Participant, or Beneficiary, at his last known address, a
written demand for his then address and for satisfactory evidence of his
continued life, or both. If such information is not furnished to the Committee
within twelve (12) months from the mailing of such demand, then the Committee
may, in its sole discretion, declare such benefit, or any unpaid portion
thereof, suspended, with the result that such unclaimed benefit shall be treated
as a Forfeiture for the Year within which such twelve (12) month period ends,
but shall be subject to restoration through an Employer contribution if the lost
Participant, Former Participant, or Beneficiary later files a claim for such
benefit.
Page 63

 



--------------------------------------------------------------------------------



 



ARTICLE IX

MISCELLANEOUS
9.01 Nonguarantee of Employment
     Nothing contained in this Plan shall be construed as a contract of
employment between any Employer and any Employee, or as a light of any Employee
to be continued in the employment of any Employer, or as a limitation on the
right of an Employer to discharge any of its Employees, with or without cause.
9.02 Rights to Trust Assets
     No Employee or Beneficiary shall have any right to, or interest in, any
assets of the Trust Fund upon termination of his employment or otherwise, except
as provided from time to time under this Plan, and then only to the extent of
the benefits payable under the Plan to such Employee out of the assets of the
Trust Fund. All payments of benefits as provided for in this Plan shall be made
solely out of the assets of the Trust Fund and none of the Fiduciaries shall be
liable therefor in any manner.
9.03 Nonalienation of Benefits
     Except as provided below, no Participant, Former Participant or Beneficiary
shall have the right to anticipate, assign, alienate, charge, encumber, sell or
transfer any benefit provided under the Plan, and the Trustee will not recognize
any anticipation, assignment, alienation, charge, sale or transfer. Furthermore,
a benefit under the Plan shall not be subject to attachment, charge,
encumbrance, garnishment, levy, execution or other legal or equitable process.
The foregoing restrictions shall not apply in the following case(s):

  (a)   Participant Loans. If a Participant, Former Participant or Beneficiary
who has become entitled to receive payment of benefits under this Agreement is
indebted to the Trustee by virtue of a participant loan the Committee may direct
the Trustee to pay the indebtedness and charge it against the account balance of
the Participant, Former Participant or Beneficiary.     (b)   Distributions
Under Domestic Relations Orders. Nothing contained in this Plan shall prevent
the Trustee, under the direction of the Committee, from complying with the
provisions of a qualified domestic relations order, as defined in Code
Section 414(p).     (c)   Distributions Under Certain Judgments and Settlements.
Nothing contained in this Plan shall prevent the Trustee from complying with a
judgment or settlement which requires the Trustee to reduce a Participant’s
benefits under the Plan by an amount that the Participant is ordered or required
to pay to the Plan if each of the following criteria are satisfied:

  (1)   The order or requirement must arise:

Page 64

 



--------------------------------------------------------------------------------



 



  (A)   under a judgment or conviction for a crime involving the Plan;     (B)  
under a civil judgment (including a consent order or decree) entered by a court
in an action brought in connection with an actual or alleged violation of Part 4
of Title I of ERISA; or     (C)   under a settlement agreement with either the
Secretary of Labor or the Pension Benefit Guaranty Corporation and the
Participant in connection with an actual or alleged violation of Part 4 of Title
I of ERISA by a fiduciary or any other person.

  (2)   The decree, judgment, order or settlement must expressly provide for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the Participant’s benefits under the Plan.     (3)   To the extent that
(i) the survivor annuity requirements of Code Section 401(a)(11) apply to the
portion of the Participant’s account balance which will be reduced or offset,
and (ii) the Participant has a spouse at the time at which the reduction or
offset is to be made:

  (A)   (i) the spouse must consent to the reduction or offset in writing, as
witnessed by a notary public or a plan representative, (ii) it must be
established that such consent may not be obtained for any of the reasons
outlined in Code Section 417(a)(2)(B), or (iii) the spouse must previously have
executed an election to waive his or her right to a qualified joint and survivor
annuity or a qualified preretirement annuity in accordance with the requirements
of Code Section 417(a);     (B)   the decree, judgment, order or settlement must
require the spouse to pay an amount to the Plan in connection with a violation
of Part 4 of Title I of ERISA; or     (C)   the decree, judgment, order or
settlement must provide that the spouse shall retain his or her right to receive
a survivor annuity calculated as provided in Code Section 401(a)(13)(D).

9.04 Discontinuance of Employer Contributions
     In the event of the permanent discontinuance of contributions to the Plan
by the Employers, the accounts of all Participants shall, as of the date of such
discontinuance, become nonforfeitable.
9.05 Certain Social Security Increases
     In the case of a Participant or his Beneficiary who is receiving benefits
under this Plan, or in the case of a Former Participant, such benefits shall not
be decreased by reason of any increase in the benefit levels payable under Title
II of the Social Security Act or any
Page 65

 



--------------------------------------------------------------------------------



 



     increase in the wage base under such Title II occurring after the date of
such Participant’s termination of employment.
Page 66

 



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENTS AND ACTION BY EMPLOYER
10.01 Amendments
     The Company reserves the right to make from time to time any amendment or
amendments to this Plan which do not cause any part of the Trust Fund to be used
for, or diverted to, any purpose other than the exclusive benefit of
Participants, Former Participants, or their Beneficiaries; provided, however,
that the Company may make any amendment it determines necessary or desirable
with or without retroactive effect, to comply with ERISA. In addition, no
amendment hereof, unless made to secure the approval of the Internal Revenue
Service or other governmental bureau or agency shall operate retroactively to
reduce or divest the then-vested interest hereunder of any Participant, Former
Participant, or Beneficiary or to reduce or divest any benefit payable hereunder
unless all Participants, Former Participants, and Beneficiaries then having
vested interests or benefit payments affected thereby shall consent to such
amendment.
10.02 Action by Employer
     Any action by an Employer under this Plan may be by resolution of its Board
of Directors or by any person or persons duly authorized by resolution of said
Board to take such action.
Page 67

 



--------------------------------------------------------------------------------



 



ARTICLE XI
SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS
11.01 Successor Employer
     In the event of the dissolution, merger, consolidation or reorganization of
an Employer, provisions may be made by which the Plan and Trust will be
continued by the successor; and, in that event, such successor shall be
substituted for the Employer under the Plan. The substitution of the successor
shall constitute an assumption of Plan liabilities by the successor and the
successor shall have all of the powers, duties and responsibilities of the
Employer under the Plan.
11.02 Plan Assets
     In the event of any merger or consolidation of the Plan with, or transfer
in whole or in part of the assets and liabilities of the Trust Fund to, another
trust fund held under any other plan of deferred compensation maintained or to
be established for the benefit of all or some of the Participants of this Plan,
the assets of the Trust Fund applicable to such Participants shall be
transferred to the other trust fund only if:

  (a)   each Participant would (if either this Plan or the other plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
this Plan had then terminated);     (b)   resolutions of the Board of Directors
of the Employer under this Plan, or of any new or successor employer of the
affected Participants, shall authorize such transfer of assets; and, in the case
of a new or successor employer of the affected Participants, its resolutions
shall include an assumption of liabilities with respect to such Participants’
inclusion in the new employer’s plan; and     (c)   such other plan and trust
are qualified under Sections 401(a) and 501(a) of the Code.

Page 68

 



--------------------------------------------------------------------------------



 



ARTICLE XII
PLAN TERMINATION
12.01 Right to Terminate
     In accordance with the procedures set forth in this Article, the Company
may terminate the Plan at any time. In addition, each Participating Employer
may, at any time, discontinue its participation in the Plan, in which event the
Plan shall be considered terminated as to such Participating Employer. In the
event of the dissolution, merger, consolidation or reorganization of an
Employer, the Plan shall terminate with respect to such Employer unless the Plan
is continued by a successor to the Employer in accordance with Section 11. 01.
12.02 Partial Termination
     Upon termination of the Plan with respect to a group of Participants which
constitutes a partial termination of the Plan, the Trustee shall, in accordance
with the directions of the Committee, allocate and segregate for the benefit of
the Participants with respect to whom the Plan is being terminated the
proportionate interest of such Participants in the Trust Fund. The funds so
allocated and segregated shall be used by the Trustee to pay benefits to or on
behalf of Participants in accordance with Section 12.03. The termination of
active participation by those individuals described in Addendum A shall not
constitute a partial termination of the Plan.
12.03 Liquidation of the Trust Fund
     Upon complete or partial termination of the Plan, the accounts of all
Participants affected thereby shall become fully vested, and the Committee shall
direct the Trustee to distribute the assets remaining in the Trust Fund, after
payment of any expenses properly chargeable thereto, to Participants, Former
Participants and Beneficiaries affected by such termination in proportion to
their respective account balances.
12.04 Manner of Distribution
     Distributions after termination of the Plan shall be made in a form and
manner consistent with the provisions of Section 6.04 hereof.
Page 69

 



--------------------------------------------------------------------------------



 



         IN TESTIMONY WHEREOF, TRINITY INDUSTRIES, INC. has caused this
instrument to be executed in its name and on its behalf, by the officer
thereunto duly authorized, this                     day of                     ,
2005, effective as of January 1, 2005 (except as otherwise indicated herein).

              TRINITY INDUSTRIES, INC.
 
       
 
  By:   /s/ [ILLEGIBLE]
 
       
 
  Title:    
 
       
ATTEST:
       
 
       
/s/ [ILLEGIBLE]
 
       

Page 70

 